

Exhibit No. 10.10

THIS AMENDING AGREEMENT made as of the 1st day of April, 2015 (the “Amending
Agreement”).
BETWEEN:
(1)
ROYAL BANK OF CANADA,
 
 
a Canadian chartered bank
 
 
 
 
 
(hereinafter referred to as the “Bank”)
 
 
 
 
 
 
AND:
(2)
BARNWELL OF CANADA, LIMITED,
 
 
incorporated under the laws of the State of Delaware
 
 
 
 
 
(hereinafter referred to as the “Borrower”)
 
 
 
 
 
 

WHEREAS the Bank has made available to the Borrower a credit facility pursuant
to a credit agreement between the parties hereto dated May 11, 2006 (the
“Original Credit Agreement”), as amended to date (each amendment being an
“Amendment”, (collectively, the Original Credit Agreement and each Amendment
being the “Credit Agreement”);
AND WHEREAS the Bank and the Borrower have agreed to extend the Term Date and to
make certain other changes to the Credit Agreement;
NOW THEREFORE, for valuable consideration received and in consideration of the
mutual promises contained in this Amending Agreement, the parties hereto,
subject to the terms of this Amending Agreement, hereby amend the Credit
Agreement as follows:
1.
DEFINITIONS:

Except as otherwise expressly provided herein, words and expressions defined in
the Credit Agreement, when used in this Amending Agreement or in the recitals
hereto, have the meanings given to them in the Credit Agreement. All references
to pages, lines, sections and headings are to pages, lines, sections and
headings of the Credit Agreement.
2.
AMENDMENTS TO THE CREDIT AGREEMENT:

The following amendments are hereby made to the Credit Agreement:
(a)
In the section headed “Credit Facility”, delete $11,800,000 and replace with
$6,500,000.

(b)
in Schedule “A” headed “Definitions, delete the date reference in the definition
“Term Date” and replace with “April 29, 2016”; and




--------------------------------------------------------------------------------



3.
CONDITIONS PRECEDENT:

The conditions precedent to the obligations of the Bank under this Amending
Agreement are that the Bank shall have received (i) a copy of this Amending
Agreement duly executed by the Borrower, and (ii) the sum of $6,500 by way of
payment of an extension fee, in each case on or before April 29, 2015.
4.
REPRESENTATIONS AND WARRANTIES:

The execution of this Amending Agreement shall be deemed for all purposes to
constitute:
(a)
fresh representations and warranties by the Borrower in the terms contained in
the Credit Agreement; and

(b)
the Borrower’s confirmation that no event which constitutes, or which, with the
giving of notice and/or lapse of time, would constitute an Event of Default, has
occurred and is continuing or would result by reason of the execution of and
delivery of this Amending Agreement.

5.
FURTHER ACTS:

The Borrower and the Bank agree to do all such further acts or things and to
execute and to deliver all such deeds, instruments and other writings as may be
necessary or advisable to give full effect to this Amending Agreement.
6.
INCORPORATION:

Upon the provisions of this Amending Agreement coming into force, this Amending
Agreement shall be construed as one with the Credit Agreement. Accordingly, the
Credit Agreement shall, where the context so requires, be read and construed
throughout so as to incorporate the amendments set out herein.
7.
RATIFICATION OF THE CREDIT AGREEMENT:

Except as amended by this Amending Agreement, all terms and conditions of the
Credit Agreement shall remain in full force and effect and are hereby ratified
and confirmed in every respect. The Borrower further ratifies and confirms
execution of the Original Credit Agreement and each Amendment as proper acts of
the Borrower.
8.
NON WAIVER:

Nothing contained herein shall be deemed to be a waiver by the Bank of any Event
of Default or of any breach of any covenant or other term or condition of the
Credit Agreement or any



--------------------------------------------------------------------------------



security agreement given in connection therewith, or a waiver of, or to alter,
affect or prejudice any right or remedy of the Bank.
9.
GOVERNING LAW:

The agreement embodied in this Amending Agreement shall be governed by and
construed in accordance with the laws of the Province of Alberta and the laws of
Canada applicable therein. The Borrower attorns to the jurisdiction of the
courts of the Province of Alberta.
10.
SUCCESSORS AND ASSIGNS:

This Amending Agreement shall enure to the benefit of and be binding on the
parties and their successors and permitted assigns.
11.
COUNTERPARTS:

This Amending Agreement may be executed in any number of counterparts, including
via facsimile transmission, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.
 
 
 
[Signature page follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have duly executed this Amending Agreement
as of the date first written above.
ROYAL BANK OF CANADA
 
 
By:
/s/ Maria Hushovd
 
Name: Maria Hushovd
 
Authorized Signatory
 
 
 
BARNWELL OF CANADA, LIMITED
 
 
By:
/s/ Russell M. Gifford
Title:
Vice President & Chief Financial Officer
 
 
 
 
 
 
By:
/s/ Lloyd Arnason
Title:
President & Chief Operating Officer
 
Barnwell of Canada Limited
 
 



We have the authority to bind the Borrower.
We acknowledge the terms and conditions of this Amending Agreement this 10th day
of April, 2015.



--------------------------------------------------------------------------------



BARNWELL INDUSTRIES, INC.
 
 
By:
/s/ Russell M. Gifford
Title:
Executive Vice President & Chief Financial Officer
 
 
 
 
 
 
By:
/s/ Alexander C. Kinzler
Title:
President & Chief Operating Officer
 
 
 
 
 
 

We have the authority to bind the Guarantor.









--------------------------------------------------------------------------------



THIS AMENDING AGREEMENT made as of the 23rd day of April, 2014 (the “Amending
Agreement”).
BETWEEN:
(1)
ROYAL BANK OF CANADA,
 
 
a Canadian chartered bank
 
 
 
 
 
(hereinafter referred to as the “Bank”)
 
 
 
AND:
(2)
BARNWELL OF CANADA, LIMITED,
 
 
incorporated under the laws of the State of Delaware
 
 
 
 
 
(hereinafter referred to as the “Borrower”)



WHEREAS the Bank has made available to the Borrower a credit facility pursuant
to a credit agreement between the parties hereto dated May 11, 2006 (the
“Original Credit Agreement”), as amended to date (each amendment being an
“Amendment”, (collectively, the Original Credit Agreement and each Amendment
being the “Credit Agreement”);
AND WHEREAS the Bank and the Borrower have agreed to extend the Term Date and to
make certain other changes to the Credit Agreement;
NOW THEREFORE, for valuable consideration received and in consideration of the
mutual promises contained in this Amending Agreement, the parties hereto,
subject to the terms of this Amending Agreement, hereby amend the Credit
Agreement as follows:
1.
DEFINITIONS:

Except as otherwise expressly provided herein, words and expressions defined in
the Credit Agreement, when used in this Amending Agreement or in the recitals
hereto, have the meanings given to them in the Credit Agreement. All references
to pages, lines, sections and headings are to pages, lines, sections and
headings of the Credit Agreement.
2.
AMENDMENTS TO THE CREDIT AGREEMENT:

The following amendments are hereby made to the Credit Agreement:
(a)
In the section headed “Credit Facility”, delete $20,000,000 and replace with
$11,800,000.

(b)
in Schedule “A” headed “Definitions”, delete the date reference in the
definition “Term Date” and replace with “April 29, 2015”; and






--------------------------------------------------------------------------------



3.
CONDITIONS PRECEDENT:

The conditions precedent to the obligations of the Bank under this Amending
Agreement are that the Bank shall have received (i) a copy of this Amending
Agreement duly executed by the Borrower, and (ii) the sum of $11,800 by way of
payment of an extension fee, in each case on or before April 29, 2014.
4.
REPRESENTATIONS AND WARRANTIES:

The execution of this Amending Agreement shall be deemed for all purposes to
constitute:
(a)
fresh representations and warranties by the Borrower in the terms contained in
the Credit Agreement; and

(b)
the Borrower’s confirmation that no event which constitutes, or which, with the
giving of notice and/or lapse of time, would constitute an Event of Default, has
occurred and is continuing or would result by reason of the execution of and
delivery of this Amending Agreement.

5.
FURTHER ACTS:

The Borrower and the Bank agree to do all such further acts or things and to
execute and to deliver all such deeds, instruments and other writings as may be
necessary or advisable to give full effect to this Amending Agreement.
6.
INCORPORATION:

Upon the provisions of this Amending Agreement coming into force, this Amending
Agreement shall be construed as one with the Credit Agreement. Accordingly, the
Credit Agreement shall, where the context so requires, be read and construed
throughout so as to incorporate the amendments set out herein.
7.
RATIFICATION OF THE CREDIT AGREEMENT:

Except as amended by this Amending Agreement, all terms and conditions of the
Credit Agreement shall remain in full force and effect and are hereby ratified
and confirmed in every respect. The Borrower further ratifies and confirms
execution of the Original Credit Agreement and each Amendment as proper acts of
the Borrower.
8.
NON WAIVER:

Nothing contained herein shall be deemed to be a waiver by the Bank of any Event
of Default or of any breach of any covenant or other term or condition of the
Credit Agreement or any



--------------------------------------------------------------------------------



security agreement given in connection therewith, or a waiver of, or to alter,
affect or prejudice any right or remedy of the Bank.
9.
GOVERNING LAW:

The agreement embodied in this Amending Agreement shall be governed by and
construed in accordance with the laws of the Province of Alberta and the laws of
Canada applicable therein. The Borrower attorns to the jurisdiction of the
courts of the Province of Alberta.
10.
SUCCESSORS AND ASSIGNS:

This Amending Agreement shall enure to the benefit of and be binding on the
parties and their successors and permitted assigns.
11.
COUNTERPARTS:

This Amending Agreement may be executed in any number of counterparts, including
via facsimile transmission, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.
[Signature page follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have duly executed this Amending Agreement
as of the date first written above.
ROYAL BANK OF CANADA
 
 
By: /s/ Maria Hushovd
 
Maria Hushovd
 
Authorized Signatory
 
 
BARNWELL OF CANADA, LIMITED
 
 
By: /s/ Russell M. Gifford
 
Title: Vice President & Chief Financial Officer
 



We have the authority to bind the Borrower.
We acknowledge the terms and conditions of this Amending Agreement this 29th day
of April, 2014.


BARNWELL INDUSTRIES, INC.
 
 
By: /s/ Russell M. Gifford
 
Title: Executive Vice President & Chief Financial Officer
 



We have the authority to bind the Guarantor.



--------------------------------------------------------------------------------





THIS AMENDING AGREEMENT made as of the 22 day of March, 2013 (the “Amending
Agreement”).
BETWEEN:
(1)
ROYAL BANK OF CANADA,
 
 
a Canadian chartered bank
 
 
 
 
 
(hereinafter referred to as the “Bank”)
 
 
 
AND:
(2)
BARNWELL OF CANADA, LIMITED,
 
 
incorporated under the laws of the State of Delaware
 
 
 
 
 
(hereinafter referred to as the “Borrower”)



WHEREAS the Bank has made available to the Borrower a credit facility pursuant
to a credit agreement between the parties hereto dated May 11, 2006 (the
“Original Credit Agreement”), as amended to date (each amendment being an
“Amendment”, (collectively, the Original Credit Agreement and each Amendment
being the “Credit Agreement”);
AND WHEREAS the Bank and the Borrower have agreed to extend the Term Date and to
make certain other changes to the Credit Agreement;
NOW THEREFORE, for valuable consideration received and in consideration of the
mutual promises contained in this Amending Agreement, the parties hereto,
subject to the terms of this Amending Agreement, hereby amend the Credit
Agreement as follows:
1.
DEFINITIONS:

Except as otherwise expressly provided herein, words and expressions defined in
the Credit Agreement, when used in this Amending Agreement or in the recitals
hereto, have the meanings given to them in the Credit Agreement. All references
to pages, lines, sections and headings are to pages, lines, sections and
headings of the Credit Agreement.
2.
AMENDMENTS TO THE CREDIT AGREEMENT:

The following amendments are hereby made to the Credit Agreement:
(a)
In the section headed “Credit Facility”, delete clause (e) in its entirety and
replace with “(e) Letters of Credit and Letters of Guarantee in Canadian
currency or US currency”.;




--------------------------------------------------------------------------------



(b)
throughout the Credit Agreement, except in the Schedules, whenever the defined
term “LC” is used, add the words “or LGs” immediately thereafter;

(c)
in the section headed “Calculation and Payment of Interest and Fees” delete the
heading “LCs” and the immediately following paragraph and replace with:

“LC and LG Fees
The Borrower shall pay an LC or LG fee on the date of issuance of such LC or LG
in Canadian Dollars. Such fee shall be calculated on the face amount of the LC
or LG issued (converted into the Equivalent Amount thereof in Canadian Dollars)
and based on the number of days in the term thereof and a year of 365 days.”;
(d)
in Schedule “A” headed “Definitions”, add the following immediately after the
definition “Letter of Credit” or “LC”:

“Letter of Guarantee” or “LG” means a letter of guarantee issued by the Bank on
behalf of the Borrower for the purpose of providing security to a third party
that the Borrower will perform a contractual or financial obligation owed to
such third party”;
(e)
in Schedule “A” headed “Definitions, delete the date reference in the definition
“Term Date” and replace with “April 29, 2014”; and

(f)
in Schedule “C”, add the words “or LG” immediately following each use of the
defined term “LC”.

3.
CONDITIONS PRECEDENT:

The conditions precedent to the obligations of the Bank under this Amending
Agreement are that the Bank shall have received (i) a copy of this Amending
Agreement duly executed by the Borrower, and (ii) the sum of $20,000 by way of
payment of an extension fee, in each case on or before April 20, 2013.
4.
REPRESENTATIONS AND WARRANTIES:

The execution of this Amending Agreement shall be deemed for all purposes to
constitute:
(a)
fresh representations and warranties by the Borrower in the terms contained in
the Credit Agreement; and

(b)
the Borrower’s confirmation that no event which constitutes, or which, with the
giving of notice and/or lapse of time, would constitute an Event of Default, has




--------------------------------------------------------------------------------



occurred and is continuing or would result by reason of the execution of and
delivery of this Amending Agreement.
5.
FURTHER ACTS:

The Borrower and the Bank agree to do all such further acts or things and to
execute and to deliver all such deeds, instruments and other writings as may be
necessary or advisable to give full effect to this Amending Agreement.
6.
INCORPORATION:

Upon the provisions of this Amending Agreement coming into force, this Amending
Agreement shall be construed as one with the Credit Agreement. Accordingly, the
Credit Agreement shall, where the context so requires, be read and construed
throughout so as to incorporate the amendments set out herein.
7.
RATIFICATION OF THE CREDIT AGREEMENT:

Except as amended by this Amending Agreement, all terms and conditions of the
Credit Agreement shall remain in full force and effect and are hereby ratified
and confirmed in every respect. The Borrower further ratifies and confirms
execution of the Original Credit Agreement and each Amendment as proper acts of
the Borrower.
8.
NON WAIVER:

Nothing contained herein shall be deemed to be a waiver by the Bank of any Event
of Default or of any breach of any covenant or other term or condition of the
Credit Agreement or any security agreement given in connection therewith, or a
waiver of, or to alter, affect or prejudice any right or remedy of the Bank.
9.
GOVERNING LAW:

The agreement embodied in this Amending Agreement shall be governed by and
construed in accordance with the laws of the Province of Alberta and the laws of
Canada applicable therein. The Borrower attorns to the jurisdiction of the
courts of the Province of Alberta.
10.
SUCCESSORS AND ASSIGNS:

This Amending Agreement shall enure to the benefit of and be binding on the
parties and their successors and permitted assigns.







--------------------------------------------------------------------------------



11.
COUNTERPARTS:

This Amending Agreement may be executed in any number of counterparts, including
via facsimile transmission, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.
[Signature page follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have duly executed this Amending Agreement
as of the date first written above.
ROYAL BANK OF CANADA
 
 
By: /s/ Debra Giles
 
Debra Giles
 
Authorized Signatory
 
 
BARNWELL OF CANADA, LIMITED
 
 
By: /s/ Russell M. Gifford
 
Title: Vice President & Chief Financial Officer
 



We have the authority to bind the Borrower.
We acknowledge the terms and conditions of this Amending Agreement this 28th day
of March, 2013.


BARNWELL INDUSTRIES, INC.
 
 
By: /s/ Russell M. Gifford
 
Title: Executive Vice President & Chief Financial Officer
 



We have the authority to bind the Guarantor.





--------------------------------------------------------------------------------





[a750647542fullrbcagre_image1.gif]
Royal Bank of Canada
3900 Bankers Hall West
888 – 3rd Street S.W.
Calgary, Alberta T2P 5C5
Tel: (403) 292-2093
Fax: (403) 292-3234
 
 
 
Debra Giles
Corporate Banking



Private and Confidential
February 8, 2012
Barnwell of Canada, Limited
c/o Barnwell Industries, Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA 96813
Attention:    R.M. Gifford, Executive Vice President and Chief Financial Officer
Dear Sirs:
Re:
Amendment to Letter Agreement dated May 11, 2006, as amended on May 9, 2007,
April 11, 2008, March 25, 2009, April 9, 2010 and March 31, 2011 (collectively,
the “Letter Agreement”)

--------------------------------------------------------------------------------

We refer to the Letter Agreement dated May 11, 2006, as amended on May 9, 2007,
April 11, 2008, March 25, 2009, April 9, 2010 and March 31, 2011 (collectively,
the “Letter Agreement”) between Barnwell of Canada, Limited, as the Borrower,
and Royal Bank of Canada, (the “Bank”), and in particular to the Interest Rates
and Fees section of the Letter Agreement. Terms and expressions defined in the
Letter Agreement, which are used and not otherwise defined herein, shall have
the same meanings ascribed to them as in the Letter Agreement.
This letter will confirm that:
(a)
the section of the Letter Agreement entitled “INTEREST RATES AND FEES” is
amended by:

(i)
deleting the subsection thereof entitled “During the Revolving Period” and
replacing same with the following:




--------------------------------------------------------------------------------



“During the Revolving Period
RBP Loans:
RBP plus 1.50% per annum
RBUSBR Loans:
RBUSBR plus 1.50% per annum
BAs:
Acceptance fee of 2.50% per annum
Libor Loans:
Libor plus 2.50% per 360 day period
LCs:
fee to be quoted by the Bank at the time of issue of each
LC.
 



During the Term Period and upon the occurrence of an Event of Default the above
rates and fees shall, in all cases, increase by 50 Basis Points; and
(ii)
deleting from the subsection thereof entitled “Standby Fee” the reference to
“68.78 bps” and replacing same with “62.50 bps”.

(b)
as of the date of this agreement the Term Date is April 30, 2013.

The obligation of the Bank to give effect to the provisions of this Sixth
Amending Agreement is subject to and conditional upon satisfaction of the
following:
(a)
the Bank has received payment of an extension fee of $20,000; and

(b)
the Bank has received a duly executed copy of this Sixth Amending Agreement.

This Sixth Amending Agreement is effective as of April 30, 2012.
All other terms and conditions outlined in the Letter Agreement remain unchanged
and in full force and effect.
Please confirm your acceptance of this Sixth Amending Agreement by signing the
attached copy of this letter in the space provided below and returning it to the
undersigned on or before April 13, 2012.
Yours truly,
 
 
/s/ Debra Giles
Debra Giles
Authorized Signatory






--------------------------------------------------------------------------------





We acknowledge and accept the foregoing terms and conditions as of February 22,
2012.
BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



I/We have authority to bind the corporation.
We acknowledge and accept the foregoing terms and conditions, as Guarantor, as
of February 22, 2012.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and Chief Financial Officer



I/We have authority to bind the corporation.



--------------------------------------------------------------------------------





[a750647542fullrbcagre_image1.gif]
Royal Bank of Canada
Corporate Banking
Suite 3900, 888 – 3rd Street S.W.
Calgary, Alberta T2P 5C5
Tel: (403) 292-2093
Fax: (403) 292-3234
 
 
 
Debra Giles
Corporate Banking



March 31, 2011
Private and Confidential
Barnwell of Canada, Limited
c/o Barnwell Industries, Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA 96813
Attention:    R.M. Gifford

Executive Vice President and Chief Financial Officer
Dear Sirs:
Re:
Amendment to Letter Agreement dated May 11, 2006, as amended on May 9, 2007,
April 11, 2008, March 25, 2009 and April 9, 2010 (collectively, the “Letter
Agreement”)

--------------------------------------------------------------------------------

We refer to the Letter Agreement dated May 11, 2006, as amended on May 9, 2007,
April 11, 2008, March 25, 2009 and April 9, 2010 (collectively, the “Letter
Agreement”) between Barnwell of Canada, Limited, as the Borrower, and Royal Bank
of Canada, (the “Bank”), and in particular to the Interest Rates and Fees
section of the Letter Agreement. Terms and expressions defined in the Letter
Agreement, which are used and not otherwise defined herein, shall have the same
meanings ascribed to them as in the Letter Agreement.
This letter will confirm that:
(a)
the section of the Letter Agreement entitled “INTEREST RATES AND FEES” is
amended by:




--------------------------------------------------------------------------------



(i)
deleting the subsection thereof entitled “During the Revolving Period” and
replacing same with the following:

“During the Revolving Period
RBP Loans:
RBP plus 1.75% per annum
RBUSBR Loans:
RBUSBR plus 1.75% per annum
BAs:
Acceptance fee of 2.75% per annum
Libor Loans:
Libor plus 2.75% per 360 day period
LCs:
fee to be quoted by the Bank at the time of issue of each LC.

 
During the Term Period and upon the occurrence of an Event of Default the above
rates and fees shall, in all cases, increase by 50 Basis Points; and
(ii)
deleting from the subsection thereof entitled “Standby Fee” the reference to
“81.25 bps” and replacing same with “68.75 bps”.

(b)
as of the date of this agreement the Term Date is April 27, 2012.

The obligation of the Bank to give effect to the provisions of this Fifth
Amending Agreement is subject to and conditional upon satisfaction of the
following:
(a)
the Bank has received payment of an extension fee of $30,000; and

(b)
the Bank has received a duly executed copy of this Fifth Amending Agreement.

This Fifth Amending Agreement is effective as of April 28, 2011.
All other terms and conditions outlined in the Letter Agreement remain unchanged
and in full force and effect.
Please confirm your acceptance of this Fifth Amending Agreement by signing the
attached copy of this letter in the space provided below and returning it to the
undersigned on or before April 25, 2011.
Yours truly,
 
 
/s/ Debra Giles
Debra Giles
Authorized Signatory






--------------------------------------------------------------------------------





We acknowledge and accept the foregoing terms and conditions as of April 6,
2011.
BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



I/We have authority to bind the corporation.
We acknowledge and accept the foregoing terms and conditions, as Guarantor, as
of April 6, 2011.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and Chief Financial Officer



I/We have authority to bind the corporation.



--------------------------------------------------------------------------------





[a750647542fullrbcagre_image1.gif]
Royal Bank of Canada
Corporate Banking
Suite 1100, Bankers Hall West
888 – 3rd Street S.W.
Calgary, AB T2P 5C5
 
 



April 9, 2010
Private and Confidential
Barnwell of Canada, Limited
c/o Barnwell Industries, Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA 96813
Attention:    R.M. Gifford, Executive Vice President and Chief Financial Officer
Dear Sirs:
Re:
Amendment to Letter Agreement dated May 11, 2006, as amended on May 9, 2007,
April 11, 2008 and March 25, 2009 (collectively, the “Letter Agreement”)

--------------------------------------------------------------------------------

We refer to the Letter Agreement dated May 11, 2006, as amended on May 9, 2007,
April 11, 2008 and March 25, 2009 (collectively, the “Letter Agreement”) between
Barnwell of Canada, Limited, as the Borrower, and Royal Bank of Canada, (the
“Bank”), and in particular to the Interest Rates and Fees section of the Letter
Agreement. Terms and expressions defined in the Letter Agreement, which are used
and not otherwise defined herein, shall have the same meanings ascribed to them
in the Letter Agreement.
This letter will confirm that:
(a)
the section of the Letter Agreement entitled “INTEREST RATES AND FEES” is
amended by:

(i)
deleting the subsection thereof entitled “During the Revolving Period” and
replacing same with the following:

“During the Revolving Period



--------------------------------------------------------------------------------



RBP Loans:
RBP plus 2.25% per annum
RBUSBR Loans:
RBUSBR plus 2.25% per annum
BAs:
Acceptance fee of 3.25% per annum
Libor Loans:
Libor plus 3.25% per 360 day period
LCs:
fee to be quoted by the Bank at the time of issue of each LC.



During the Term Period and upon the occurrence of an Event of Default the above
rates and fees shall, in all cases, increase by 50 Basis Points.”; and
(ii)
deleting from the subsection thereof entitled “Standby Fee” the reference to
“100 bps” and replacing same with “81.25 bps”.

(b)
as of the date of this agreement the Term Date is April 28, 2011.

The obligation of the Bank to give effect to the provisions of this Fourth
Amending Agreement is subject to and conditional upon satisfaction of the
following:
(a)
the Bank has received payment of an extension fee of $50,000; and

(b)
the Bank has received a duly executed copy of this Fourth Amending Agreement.

This Fourth Amending Agreement is effective as of April 29, 2010.
All other terms and conditions outlined in the Letter Agreement remain unchanged
and in full force and effect.
Please confirm your acceptance of this Fourth Amending Agreement by signing the
attached copy of this letter in the space provided below and returning it to the
undersigned on or before April 26, 2010.
Yours truly,
 
 
/s/ Debra Giles
Debra Giles
Authorized Signatory






--------------------------------------------------------------------------------





We acknowledge and accept the foregoing terms and conditions as of April 12,
2010.
BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



I/We have authority to bind the corporation.
We acknowledge and accept the foregoing terms and conditions, as Guarantor, as
of April 12, 2010.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and Chief Financial Officer



I/We have authority to bind the corporation.



--------------------------------------------------------------------------------





[a750647542fullrbcagre_image1.gif]
Royal Bank of Canada
Suite 1100, 888 – 3rd Street S.W.
Calgary, Alberta T2P 5C5
Tel: (403) 292-2093
Fax: (403) 292-3234
 
 
 
Debra A. Giles
Corporate Banking



March 25, 2009
Private and Confidential
Barnwell of Canada, Limited
c/o Barnwell Industries, Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA 96813
Attention:    R.M. Gifford, Vice President and Chief Financial Officer
Dear Sirs:
Re:
Amendment to Letter Agreement dated May 11, 2006, as amended on May 9, 2007 and
April 11, 2008 (collectively, the “Letter Agreement”)

--------------------------------------------------------------------------------

We refer to the Letter Agreement dated May 11, 2006, as amended on May 9, 2007
and April 11, 2008 (collectively, the “Letter Agreement”) between Barnwell of
Canada, Limited, as the Borrower, and Royal Bank of Canada, (the “Bank”), and in
particular to the Interest Rates and Fees section of the Letter Agreement. Terms
and expressions defined in the Letter Agreement, which are used and not
otherwise defined herein, shall have the same meanings ascribed to them in the
Letter Agreement.
This letter will confirm that:
(a)
the section of the Letter Agreement entitled “INTEREST RATES AND FEES” is
amended by:

(i)
deleting the subsection thereof entitled “During the Revolving Period” and
replacing same with the following:




--------------------------------------------------------------------------------



“During the Revolving Period
RBP Loans:
RBP plus 2.50% per annum
RBUSBR Loans:
RBUSBR plus 2.50% per annum
BAs:
Acceptance fee of 3.50% per annum
Libor Loans:
Libor plus 3.50% per 360 day period
LCs:
fee to be quoted by the Bank at the time of issue of each LC.

During the Term Period and upon the occurrence of an Event of Default the above
rates and fees shall, in all cases, increase by 50 Basis Points”; and
(ii)
deleting from the subsection thereof entitled “Standby Fee” the reference to “35
bps” and replacing same with “100 bps”.

(b)
as of the date of this agreement the Term Date is April 29, 2010.

The obligation of the Bank to give effect to the provisions of this Third
Amending Agreement is subject to and conditional upon satisfaction of the
following:
(a)
the Bank has received payment of an extension fee of $70,000; and

(b)
the Bank has received a duly executed copy of this Third Amending Agreement.

This Third Amending Agreement is effective as of April 30, 2009.
All other terms and conditions outlined in the Letter Agreement remain unchanged
and in full force and effect.
Please confirm your acceptance of this Third Amending Agreement by signing the
attached copy of this letter in the space provided below and returning it to the
undersigned on or before April 9, 2009.
Yours truly,
 
 
/s/ Debra Giles
Debra Giles
Authorized Signatory






--------------------------------------------------------------------------------





We acknowledge and accept the foregoing terms and conditions as of April 1,
2009.
BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



I/We have authority to bind the corporation.
We acknowledge and accept the foregoing terms and conditions, as Guarantor, as
of April 1, 2009.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and Chief Financial Officer



I/We have authority to bind the corporation.



--------------------------------------------------------------------------------





[a750647542fullrbcagre_image1.gif]
Suite 1100, Bankers Hall West
888 – 3rd Street S.W.
Calgary, Alberta T2P 5C5
Tel: (403) 292-2093
Fax: (403) 292-3234
 
 
 
Debra A. Giles
Corporate Banking



April 11, 2008
Private and Confidential
Barnwell of Canada, Limited
c/o Barnwell Industries, Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA 96813
Attention:    R.M. Gifford, Vice President and Chief Financial Officer
Dear Sirs:
Re:
Amendment to Letter Agreement dated May 11, 2006, as amended by an Amending
Agreement dated as of May 9, 2007 (collectively, the “Letter Agreement”)

--------------------------------------------------------------------------------

We refer to the Letter Agreement dated May 11, 2006, as amended by an Amending
Agreement dated as of May 9, 2007 (collectively, the “Letter Agreement”) between
Barnwell of Canada, Limited, as the Borrower, and Royal Bank of Canada, (the
“Bank”), and in particular to the Interest Rates and Fees, and Extension of
Credit Facility sections of the Letter Agreement. Terms and expressions defined
in the Letter Agreement, which are used and not otherwise defined herein, shall
have the same meanings ascribed to them in the Letter Agreement.
This letter will confirm that:
(a)
the section of the Letter Agreement entitled “INTEREST RATES AND FEES” is
amended by:

(i)
deleting the subsection thereof entitled “During the Revolving Period” and
replacing same with the following:




--------------------------------------------------------------------------------



“During the Revolving Period
RBP Loans:
RBP plus 0.75% per annum
RBUSBR Loans:
RBUSBR plus 0.75% per annum
BAs:
Acceptance fee of 2.00% per annum
Libor Loans:
Libor plus 2.00% per 360 day period
LCs:
fee to be quoted by the Bank at the time of issue of each LC.



During the Term Period and upon the occurrence of an Event of Default the above
rates and fees shall, in all cases, increase by 25 Basis Points”; and
(ii)
deleting from the subsection thereof entitled “Standby Fee” the reference to “25
bps” and replacing same with “35 bps”.

(b)
the section of the Letter Agreement entitled “EXTENSION OF CREDIT FACILITY” is
amended by deleting the section and replacing same with the following:

“The Borrower may request an extension of the Term Date by sending the Bank a
written request by no earlier than 90 and no later than 60 days prior to the
then current Term Date and the Bank may, in its sole discretion, agree to extend
Term Date for a further period of 364 days. The Bank shall advise the Borrower
by written notice of its decision regarding the extension of the Term Date by no
later than 10 Business Days prior to the then current Term Date.”
(c)
as of the date of this agreement the Term Date is April 30, 2009.

This Second Amending Agreement is effective as of April 30, 2008.
All other terms and conditions outlined in the Letter Agreement remain unchanged
and in full force and effect.
Please confirm your acceptance of this Second Amending Agreement by signing the
attached copy of this letter in the space provided below and returning it to the
undersigned on or before April 18, 2008.



--------------------------------------------------------------------------------



Yours truly,
 
 
/s/ Debra Giles
Debra Giles
Authorized Signatory






--------------------------------------------------------------------------------





We acknowledge and accept the foregoing terms and conditions as of April 18,
2008.
BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



I/We have authority to bind the corporation.
We acknowledge and accept the foregoing terms and conditions, as Guarantor, as
of April 18, 2008.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and Chief Financial Officer



I/We have authority to bind the corporation.



--------------------------------------------------------------------------------





[a750647542fullrbcagre_image1.gif]
Royal Bank of Canada
Energy Banking Centre
11th Floor, 335 - 8th Avenue S.W.
Calgary, Alberta T2P 1C9
Tel: (403) 292-3210
Fax: (403) 292-3436
email: Christopher.rice@rbc.com
 
 



May 9, 2007
Private and Confidential
Barnwell of Canada, Limited
c/o Barnwell Industries, Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA 96813
Attention:    R.M. Gifford, Vice President and Chief Financial Officer
Dear Sirs:
Re:    Amendment to Letter Agreement dated May 11, 2006
We refer to the Letter Agreement dated May 11, 2006 between Barnwell of Canada,
Limited, as the borrower, and Royal Bank of Canada, (the “Bank”) (the “Letter
Agreement”), and in particular to the Interest Rates and Fees, Security,
Representations and Warranties, Reporting Covenants and General Covenants
sections of the Letter Agreement as well as to Schedule “A” thereto. Terms and
expressions defined in the Letter Agreement, which are used and not otherwise
defined herein, shall have the same meanings ascribed to them in the Letter
Agreement.
This letter will confirm that:
(a)
the section of the Letter Agreement entitled “INTEREST RATES AND FEES” is
amended by:

(i)
deleting the subsection thereof entitled “During the Revolving Period” and
replacing same with the following:

“During the Revolving Period



--------------------------------------------------------------------------------



RBP Loans:
RBP plus 0.25% per annum
RBUSBR Loans:
RBUSBR plus 0.25% per annum
BAs:
Acceptance fee of 1.50% per annum
Libor Loans:
Libor plus 1.50% per 360 day period
LCs:
fee to be quoted by the Bank at the time of issue of each LC.



During the Term Period and upon the occurrence of an Event of Default the above
rates and fees shall, in all cases, increase by 25 Basis Points.”; and
(ii)
deleting from the subsection thereof entitled “Standby Fee” the reference to “50
bps” and replacing same with “25 bps”.

(b)
the section of the Letter Agreement entitled “SECURITY” is amended by deleting
section (a) thereof and replacing same with the following:

(i)
“(a)    general security agreement, including a floating charge on land,
    granted by the Borrower to the Bank;”; and

(ii)
by deleting sections (d), (e) and (f) thereof;

(c)
the section of the Letter Agreement entitled “REPRESENTATIONS AND WARRANTIES” is
amended by adding to the end thereto the following:

“(o)
all annual audited consolidated financial statements for the Guarantor and all
quarterly unaudited financial statements of the Guarantor and for the Borrower
provided to the Bank pursuant to this agreement shall be prepared in accordance
with GAAP.”

(d)
the section of the Letter Agreement entitled “REPORTING COVENANTS” is amended by
adding to the end of section (a) thereof the following:

“and quarterly unaudited consolidated financial statements for the Borrower
within 60 days of each of the first three fiscal quarter ends and within 120
days of the fourth fiscal quarter end;”
(e)
the section of the Letter Agreement entitled “GENERAL COVENANTS” is amended by:

(i)
deleting section (c) thereof and replacing same with the following:




--------------------------------------------------------------------------------



“(c)
not to, without the prior written consent of the Bank, which consent shall not
be unreasonably withheld, cause or permit there to occur a Change of Control;”
and

(ii)
adding to the end thereof the following:

“(o)
not to, without the prior written consent of the Bank, which consent shall not
be unreasonably withheld, make any change which would materially alter the
business the Borrower as it exists on the date hereof, being the business of the
exploration for and the acquisition, development and production of petroleum,
natural gas and related hydrocarbons in Western Canada.”

(f)
Schedule “A” to the Letter Agreement is amended by adding thereto in
alphabetical order the following:

(i)
“Change in Control” means any change in the holding, direct or indirect, of
shares of the Borrower or the Guarantor, the result of which is that another
Person or group of Persons acting in concert are in a position to exercise
effective control of the Borrower or the Guarantor, whether such change in the
holding of such shares occurs by way of takeover bid, reorganization,
recapitalization, consolidation, amalgamation, arrangement, merger, transfer,
sale or otherwise;”

(ii)
deleting the definition of “Borrowing Base” and by replacing same with the
following:

“Borrowing Base” means the amount determined by the Bank from time to time
pursuant to this agreement not exceeding at any time the lesser of:
(a)
the amount determined by the Bank in its sole discretion in accordance with its
then usual production loan parameters, which constitutes the Bank’s estimate of
the net present value of revenues (adjusted to take into account coverage ratios
customarily applied by the Bank) expected to be derived by the Borrower and the
Guarantor in the future over the full economic life of, and from, the Designated
Oil and Gas Properties after deducting therefrom such capital expenditures,
operating expenses and other expenses and such charges, royalties, burdens or
encumbrances on or in respect of any of the Designated Oil and Gas Properties or
deductible in arriving at revenues obtained by the Borrower and the Guarantor
therefrom, and




--------------------------------------------------------------------------------



such abandonment and reclamation costs in respect thereof, as the Bank
determines. In making the determinations and redeterminations of this amount
from time to time, the Bank will utilize its estimate of economic factors,
quantity and recoverability of reserves, demand for and deliverability of oil
and gas substances, pricing forecasts, burdens, foreign exchange rates,
escalation or de-escalation of commodity prices and expenses over the economic
life of the relevant reserves and other assumptions and factors as the Bank
considers affects such determination or redetermination; and
(b)
the maximum amount of Borrowings, which could be repaid in accordance with the
provisions of this agreement from the estimated future net cash flow of the
Designated Oil and Gas Properties (after taking into account any hedging
contracts and any royalties or other burdens applicable to such Designated Oil
and Gas Properties) after deducting therefrom, without duplication, the Bank’s
reasonable estimate of interest payable in respect of such Borrowings and other
amounts (excluding Borrowings) payable under this agreement and direct operating
and capital costs, general and administrative expenses, tax liabilities and such
other expenses as the Bank may determine could reasonably be anticipated to be
payable by the holder of such Designated Oil and Gas Properties all as
determined by the Bank and using the Bank’s then current projections of oil and
gas prices, interest rates, exchange rates and other assumptions affecting such
estimated future net cashflow and expenses in accordance with the Bank’s
customary practices for oil and gas loans;” and

(iii)
deleting the definition of “Designated Oil and Gas Properties” and replacing
same with the following:

“Designated Oil and Gas Properties” means oil and gas properties in Western
Canada in which either the Borrower or the Guarantor have an interest;” and
(g)
as of the date of this agreement the Term Date is April 30, 2008.

The obligation of the Bank to give effect to the provisions of this Amending
Agreement is subject to and conditional upon satisfaction of the following:
(a)
there exists no Event of Default;




--------------------------------------------------------------------------------



(b)
the representations and warranties contained in the Letter Agreement are true
and correct as of the date hereof and the Borrower has complied with all
covenants contained in the Letter Agreement as of the date hereof; and

(c)
the Bank has received the following documents, in form and substance
satisfactory to the Bank:

(i)
duly executed copy of this Amending Agreement;

(ii)
a duly executed general security agreement, including a floating charge on land,
executed by the Borrower;

(iii)
a certificate from an officer of the Borrower in the form attached as Schedule
“A” hereto certifying that all the representations and warranties contained in
the Letter Agreement are true and correct as of the date hereof and that the
Borrower has complied with all covenants contained in the Letter Agreement as of
the date hereof;

(iv)
a Consent of Guarantor in the form attached as Schedule “B” hereto duly executed
by the Guarantor; and

(v)
such other documents, instruments, registrations and assurances as the Bank may
reasonably request.

This Amending Agreement is effective as of May 9, 2007.
All other terms and conditions outlined in the Letter Agreement remain unchanged
and in full force and effect.
Please confirm your acceptance of this Amending Agreement by signing the
attached copy of this letter in the space provided below and returning it to the
undersigned on or before May 9, 2007.
Yours truly,
 
 
/s/ Christopher Rice
Christopher Rice
Authorized Signatory






--------------------------------------------------------------------------------





We acknowledge and accept the foregoing terms
and conditions as of May 9, 2007.
BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



I/We have authority to bind the corporation.
We acknowledge and accept the foregoing terms
and conditions, as Guarantor, as of May 9, 2007.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and Chief Financial Officer



I/We have authority to bind the corporation.



--------------------------------------------------------------------------------





SCHEDULE “A”
CERTIFICATE
TO:    ROYAL BANK OF CANADA (the “Bank”)



--------------------------------------------------------------------------------



The undersigned, Russell M. Gifford, being the Vice President and Chief
Financial Officer of Barnwell of Canada, Limited (“Borrower”), does hereby
certify, for and on behalf of the Borrower and not in his personal capacity and
without any personal liability, as follows:
I am personally familiar, in my capacity as Vice President and Chief Financial
Officer of the Borrower, with the matters hereinafter mentioned.
All of the representations and warranties of the Borrower contained in the
Letter Agreement dated as of May 11, 2006 between the Borrower and the Bank, as
amended by an Amending Agreement dated as of May 9, 2007 (collectively, the
“Loan Agreement”) are true and correct as of the date hereof and the Borrower
has complied with all covenants thereunder.
This certificate is made pursuant to the Amending Agreement made as of May 9,
2007 between the Borrower and the Bank.
All capitalized terms used but not otherwise defined herein shall have the same
meanings ascribed thereto in the Loan Agreement.
DATED at Calgary, Alberta, as of the 9th day of May, 2007.
By: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



* * * * * * * * * * * * * * * *



The Borrower acknowledges that this Certificate is binding upon it and that if
there is any false or misleading information provided herein or pursuant hereto
a breach shall be deemed to occur under all or part of the Loan Agreement.



--------------------------------------------------------------------------------



BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer
 
Per:    
Name:
Title:




--------------------------------------------------------------------------------





SCHEDULE “B”
CONSENT OF GUARANTOR
TO:
Royal Bank of Canada
 
 
RE:
Letter Agreement dated as of May 11, 2006 between Barnwell of Canada, Limited
and Royal Bank of Canada (the “Bank”), as amended by an Amending Agreement dated
as of May 9, 2007 (collectively, the “Loan Agreement”)



In consideration of the sum of One ($1.00) Dollar now paid by the Bank to the
undersigned and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged by the undersigned), the undersigned
hereby consents to and agrees with the Borrower and the Bank entering into the
Amending Agreement dated May 9, 2007 (the “Amending Agreement”) and agrees with
the Bank that:
i.
all capitalized terms used but not otherwise defined herein shall have the same
meanings ascribed thereto in the Loan Agreement;

the Guarantee and Postponement of Claim executed by the undersigned in favour of
the Bank dated September 14, 1989 (the “Guarantee”) shall include, without
restricting any of the provisions of the Guarantee, a guarantee of all
obligations of the Borrower under the Loan Agreement (and as hereafter
supplemented, amended or restated from time to time); and
all security heretofore or hereafter granted by the undersigned in favour of the
Bank as security for the undersigned’s obligations to the Bank shall, without
restricting any of the provisions of such security, constitute collateral
security for the obligations of the undersigned pursuant to the Guarantee;
and the Guarantee shall continue in full force and effect in accordance with its
terms and is hereby ratified and confirmed in every respect.
DATED at the City of Calgary, in the Province of Alberta as of the 9th day of
May, 2007.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and
Chief Financial Officer




--------------------------------------------------------------------------------





GENERAL SECURITY AGREEMENT
This GENERAL SECURITY AGREEMENT dated as of May 9, 2007, made by Barnwell of
Canada, Limited (the “Debtor”), to and in favour of the Royal Bank of Canada
(“RBC”).
RECITALS:
A.
The Debtor and RBC are parties to a credit agreement dated May 11, 2006, as
amended by an amending agreement dated May 9, 2007 (such credit agreement, as
amended, and as it may be further amended, supplemented or otherwise modified or
restated from time to time, collectively, the “Credit Agreement”).

B.
To secure, the payment and performance of all present and future, direct or
indirect, indebtedness, liabilities and obligations of any kind which the Debtor
has from time to time incurred or may incur or be under to RBC, under the terms
of the Credit Agreement, or any other Loan Documents to which it is a party
(collectively, the “Secured Indebtedness”), the Debtor has agreed to grant to
RBC a security interest over the Collateral in accordance with the terms of this
Agreement.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are conclusively acknowledged by the Debtor, the Debtor agrees with and in
favour of RBC as follows:
1.
Definitions. Capitalized words and phrases used and not otherwise defined in
this Agreement will have the meanings set out in the Credit Agreement. “Lien”
means any mortgage, lien, pledge, charge (whether fixed or floating), security
interest or other encumbrance of any kind, contingent or absolute. In addition
the terms “chattel paper”, “consumer goods”, “documents of title”, “goods”,
“instruments”, “intangibles”, “money”, “personal property”, “proceeds” and
“securities” have the meanings attributed thereto in the Personal Property
Security Act (Alberta) (including all amendments thereto or restatements thereof
and regulations thereunder; the “PPSA”).

2.
Grant of Security. As general and continuing collateral security for the due
payment and performance of the Secured Indebtedness, the Debtor grants,
mortgages, charges and assigns to RBC:

(a)
a security interest, as and by way of a first fixed and specific security
interest (the “Security Interest”) in the Debtor’s right, title and interest in
and to all of its present and after-acquired personal property, including all
proceeds thereof in the form of goods, chattel paper, securities, documents of
title, instruments, money or intangibles; and




--------------------------------------------------------------------------------



(b)
a mortgage and charge as and by way of a floating charge, in all of the Debtor’s
present and after acquired interest in property, assets and undertaking not
secured in (a) above, including all real, immoveable and leaseholds property and
all easements, rights-of-way, privileges, benefits, licences, improvements and
rights whether connected therewith or appurtenant thereto or separately owned or
held, including without limitation, all structures, plant and other fixtures now
owned or hereafter owned or acquired by or on behalf of the Debtor; and a
security interest in all proceeds and renewals thereof, accretions thereto and
substitution therefor, all of the foregoing being hereinafter collectively
referred to as the “Collateral”.

3.
Contractual Rights. The Security Interest does not and will not extend to, and
the Collateral will not include, any agreement, right, franchise, license or
permit (the “Contractual Rights”) to which the Debtor is a party or of which the
Debtor has the benefit, to the extent that the creation of the Security Interest
herein would constitute a breach of the terms of or permit any Person to
terminate the Contractual Rights, but the Debtor will hold its interest therein
in trust for RBC, and will assign such Contractual Rights to RBC forthwith upon
obtaining the consent of the other party or parties thereto.

4.
Attachment. The Debtor confirms that value has been given, that the Debtor has
rights in the Collateral, and that the Debtor and RBC have not agreed to
postpone the time for attachment of the Security Interest to any of the
Collateral. In respect of Collateral which is acquired after the date of
execution hereof, the time for attachment will be the time when the Debtor
acquires such Collateral.

5.
Remedies. Subject to Section 6 hereof and the terms of the Loan Documents, upon
the occurrence and during the continuance of any Event of Default, RBC will be
entitled to exercise any of the remedies specified below:

(a)
Receiver. RBC may appoint by instrument in writing one or more receivers,
managers or receiver/manager for the Collateral or the business and undertaking
of the Debtor pertaining to the Collateral (the “Receiver”). Any such Receiver
will have, in addition to any other rights, remedies and powers which a Receiver
may have at law, in equity or by statute, the rights and powers set out in
clauses (b) through (d) in this Section 5. In exercising such rights and powers,
any Receiver will act as and for all purposes will be deemed to be the agent of
the Debtor and RBC will not be responsible for any act or default of any
Receiver. RBC may remove any Receiver and appoint another from time to time. No
Receiver appointed by RBC need be appointed by, nor need its appointment to be
ratified by, or its actions in any way supervised by, a court.




--------------------------------------------------------------------------------



(b)
Power of Sale. Any Receiver may sell, consign, lease or otherwise dispose of any
Collateral by public auction, private tender, private contract, lease or
deferred payment with or without notice, advertising or any other formality, all
of which are hereby waived by the Debtor. Any Receiver may, at its discretion
establish the terms of such disposition, including terms and conditions as to
credit, upset, reserve bid or price. All payments made pursuant to such
dispositions will be credited against the Secured Indebtedness only as they are
actually received. Any Receiver may buy in, rescind or vary any contract for the
disposition of any Collateral and may dispose of any Collateral. Any such
disposition may take place whether or not the Receiver has taken possession of
the Collateral.

(c)
Pay Liens and Borrow Money. Any Receiver may pay any liability secured by any
actual or threatened Lien against any Collateral. Any Receiver may borrow money
for the maintenance, preservation or protection of any Collateral or for
carrying on any of the business or undertaking of the Debtor pertaining to the
Collateral and may grant Liens in any Collateral (in priority to the Security
Interest or otherwise) as security for the money so borrowed. The Debtor will
forthwith upon demand reimburse the Receiver for all such payments and
borrowings and such payments and borrowings will be secured hereby and will be
deemed to form part of the Secured Indebtedness.

(d)
Dealing with Collateral. Any Receiver may seize, collect, realize, dispose of,
enforce, release to third parties or otherwise deal with any Collateral in such
manner, upon such terms and conditions and at such time as it deems advisable,
including:

(i)
to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Collateral;

(ii)
to receive, endorse, and collect any drafts or other instruments, documents and
chattel paper in connection with Section 5(d)(i);

(iii)
to file any claims or take any action or institute any proceedings which RBC may
deem to be necessary or desirable for the collection of the Collateral or to
enforce compliance with the terms and conditions of any contract or any account;
and

(iv)
to perform the affirmative obligations of the Debtor hereunder and under the
Loan Documents to which it is a party.




--------------------------------------------------------------------------------



(e)
Carry on Business. RBC or any Receiver may carry on, or concur in the carrying
on of, any or all of the business or undertaking of the Debtor and upon written
notice to the Debtor enter on, occupy and use (without charge by the Debtor) any
of the premises, buildings, plant and undertaking of, or occupied or used by,
the Debtor.

(f)
Right to Have Court Appoint a Receiver. RBC may, at any time, apply to a court
of competent jurisdiction for the appointment of a Receiver, or other official,
who may have powers the same as, greater or lesser than, or otherwise different
from, those capable of being granted to a Receiver appointed by RBC pursuant to
this Agreement.

(g)
May Exercise Rights of a Receiver. In lieu of, or in addition to, exercising its
rights, remedies and powers under clauses (a), (f) and (h) of this Section 5,
RBC has, and may exercise, any of the rights and powers which are capable of
being granted to a Receiver appointed by RBC pursuant to this Agreement.

(h)
Retention of Collateral. RBC may elect to retain any Collateral in satisfaction
of the Secured Indebtedness. RBC may designate any part of the Secured
Indebtedness to be satisfied by the retention of particular Collateral which RBC
considers to have a net realizable value approximating the amount of the
designated part of the Secured Indebtedness, in which case only the designated
part of the Secured Indebtedness will be deemed to be satisfied by the retention
of the particular Collateral.

(i)
Limitation of Liability. RBC will not be liable or accountable for any failure
to take possession of, seize, collect, realize, dispose of, enforce or otherwise
deal with any Collateral and none of them will be bound to institute proceedings
for any such purposes or for the purpose of reserving any rights, remedies and
powers of RBC, the Debtor or any other Person in respect of any Collateral. If
any Receiver or RBC takes possession of any Collateral, RBC will not have any
liability as a mortgagee in possession or be accountable for anything except
actual receipts.

(j)
Extensions of Time. Following the occurrence and during the continuance of any
Event of Default, RBC may grant renewals, extensions of time and other
indulgences, accept compositions, grant releases and discharges, and otherwise
deal or fail to deal with the Debtor, debtors of the Debtor, guarantors,
sureties and others and with any Collateral as RBC may see fit, all without
prejudice to the liability of the Debtor to RBC or RBC’s rights, remedies and
powers under this Agreement or the Loan Documents.

(k)
Validity of Sale. No Person dealing with RBC or any Receiver, or with any
officer, employee, agent or solicitor of RBC or any Receiver will be concerned
to inquire




--------------------------------------------------------------------------------



whether the Security Interest has become enforceable, whether the right, remedy
or power of RBC or the Receiver has become exercisable, whether any Secured
Indebtedness remaining outstanding or otherwise as to the proprietary or
regularity of any dealing by RBC or the Receiver with any Collateral or to see
to the application of any money paid to RBC or the Receiver, and in the absence
of fraud on the part of such Person such dealings will be deemed, as regards
such Person, to be within the rights, remedies and powers hereby conferred and
to be valid and effective accordingly.
(l)
Effect of Appointment of Receiver. As soon as RBC takes possession of any
Collateral or appoints a Receiver, all powers, functions, rights and privileges
of the Debtor including any such powers, functions, rights and privileges which
have been delegated to directors, officers of the Debtor or committees with
respect to such Collateral will cease, unless specifically continued by the
written consent of RBC or the Receiver.

(m)
Time for Payment. If RBC demands payment of any Secured Indebtedness that is
payable on demand or if any Secured Indebtedness is otherwise due by maturity or
acceleration, it will be deemed reasonable for RBC to exercise its remedies
immediately if such payment is not made, and any days of grace or any time for
payment that might otherwise be required to be afforded to the Debtor at law or
in equity is hereby irrevocably waived.

(n)
No Implied Waiver. The rights of the Debtor and RBC (whether arising under this
Agreement, any other Loan Document, any other agreement or at law or in equity)
will not be capable of being waived or varied otherwise than by an express
waiver or variation in writing, and in particular any failure to exercise or any
delay in exercising any of such rights will not operate as a waiver or variation
of that or any other such right; any defective or partial exercise of any of
such rights will not preclude any other or further exercise of that or any other
such right, and no act or course of conduct or negotiation on the part of RBC or
the Debtor or on their behalf will in any way preclude RBC or the Debtor from
exercising any such right or constitute a suspension or any variation of any
such right.

(o)
Rights Cumulative. The rights, remedies and powers conferred by this Section 5
are in addition to, and not in substitution for, any other rights, remedies or
powers that RBC or the Debtor may have under any Loan Documents, at law, in
equity or by or under the PPSA or any other statute or agreement. RBC may
proceed by way of any action, suit or other proceeding at law or in equity and
no right, remedy or




--------------------------------------------------------------------------------



power of RBC will be exclusive of or dependent on any other. RBC may exercise
any of its rights, remedies or powers at any time.
6.
Application of Amounts Received. The Debtor and RBC agree that the proceeds
arising from any enforcement of this Agreement (whether by RBC or any
receiver-manager) or any other security documentation that may, from time to
time, be granted to RBC pursuant to the Loan Documents, will be applied in the
following order:

(a)
first, to the payment in full of all reasonable fees of RBC and all reasonable
out-of-pocket costs, fees and expenses (including legal fees on a solicitor and
his own client full indemnity basis) incurred by RBC and any Receiver or other
enforcement agent appointed by RBC or a court of competent jurisdiction, as the
case may be, in connection with the collection or enforcement of the Secured
Indebtedness owed to RBC, as applicable, the enforcement of the Security
Interest or the preservation of the Collateral;

(b)
second, to the payment in full of the Secured Indebtedness; and

(c)
third, the balance, if any, will be paid, subject to Applicable Law, to the
Debtor.

7.
Limitation on Duties Regarding Preservation of Collateral. RBC’s sole duty with
respect to the custody, safekeeping and physical preservation of Collateral in
its possession or under its control will be to use reasonable care in the
custody and preservation of such Collateral. The Debtor agrees that RBC will be
deemed to have used reasonable care in the custody and preservation of
Collateral if RBC deals with such Collateral in the same manner as RBC deals
with similar property for its own account and, to the extent permitted by
Applicable Law, RBC need not take any steps to preserve rights against any other
Person (including prior parties). Neither RBC nor any of its directors,
officers, employees or agents will be liable for failure to demand, collect or
realize upon the Collateral or for any delay in doing so or will be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Debtor or otherwise.

8.
Chief Executive Office. The Debtor represents and warrants to RBC that (i) the
address of the Debtor’s chief executive office is 900, 639 - 5th Avenue S.W.,
Calgary, Alberta, T2P OM9 and the Debtor carries on business only in the
Provinces of British Columbia, Alberta and Saskatchewan; and (ii) that the only
name used by the Debtor in such jurisdiction is “Barnwell of Canada, Limited”.

9.
Waiver. The Debtor hereby covenants and agrees with RBC that:




--------------------------------------------------------------------------------



(a)
The Land Contracts (Actions) Act (Saskatchewan) will have no application to any
action as defined therein, with respect to the Loan Documents; and

(b)
The Limitation of Civil Rights Act (Saskatchewan) will have no application to

(i)
the Loan Documents;

(ii)
any Lien for the payment of money made, given created or contemplated by the
Loan Documents;

(iii)
any agreement or instrument renewing or extending or collateral to the Loan
Documents or renewing or extending or collateral to any Lien referred to or
mentioned in subparagraph (b)(ii) of this Section 9; or

(iv)
the rights, powers or remedies of the parties under the Loan Documents or Lien,
agreement or instrument referred to or mentioned in subparagraphs (b)(ii) or
(b)(iii) of this Section 9.

10.
Covenants. The Debtor covenants and agrees with RBC that:

(a)
Further Documentation; Pledge of Instruments. At any time and from time to time,
upon the written request of RBC, and at the sole expense of the Debtor, the
Debtor will promptly and duly execute and deliver such further instruments and
documents and take such further action as RBC may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including the filing or execution of any
financing or financing change statements under any Applicable Law with respect
to the Security Interest. The Debtor also hereby authorizes RBC to file any such
financing or financing change statement without the signature of the Debtor to
the extent permitted by Applicable Law. Without limiting the generality of the
foregoing, the Debtor acknowledges that this Agreement has been prepared based
on Applicable Law and the Debtor agrees that RBC will have the right to require
that this Agreement be amended or supplemented: (i) to reflect any changes in
Applicable Law, whether arising as a result of statutory amendments, court
decisions or otherwise; (ii) to facilitate the creation and registration of
appropriate security in all appropriate jurisdictions; or (iii) if the Debtor
amalgamates with any other Person or enters into any reorganization, in each
case in order to confer upon RBC the Liens intended to be created hereby.

(b)
Payment of Expenses; Indemnification. The Debtor agrees to pay, and to indemnify
and save RBC harmless from, any and all reasonable liabilities, costs and




--------------------------------------------------------------------------------



expenses (including reasonable legal fees and expenses on a solicitor and his
own client full indemnity basis): (i) incurred by RBC in the preparation,
registration, administration or enforcement of this Agreement; (ii) with respect
to, or resulting from, any delay by the Debtor in paying any and all excise,
sales, goods and services or other taxes which may be payable or determined to
be payable with respect to any of the Collateral; (iii) with respect to, or
resulting from, any delay by the Debtor in complying with any requirement of
Applicable Law; or (iv) incurred by RBC in connection with any of the
transactions contemplated by this Agreement; except, in any case, to the extent
such liabilities, costs and expenses result from the gross negligence or wilful
misconduct of RBC. The amount of all such liabilities, costs and expenses will
be deemed to form part of the Secured Indebtedness, will be payable on demand
made by RBC and the payment of all such liabilities, costs and expenses will be
secured hereby.
(c)
Limitation on Liens on Collateral. The Debtor will not create, incur or permit
to exist, will defend the Collateral against, and will take such other action as
is necessary to remove, any Lien or claim on or to the Collateral, other than
the Security Interest, the floating charge granted under this Agreement,
Permitted Encumbrances and Liens permitted in writing by RBC and the Debtor will
defend the right, title and interest of RBC in and to any of the Collateral
against the claims and demands of all Persons.

(d)
Limitations on Dispositions of Collateral. Subject to the terms of the Loan
Documents to which the Debtor is a party, the Debtor will not sell, transfer,
lease or otherwise dispose of any of the Collateral, or attempt, offer or
contract to do so except in the ordinary course of the Debtor’s business.

(e)
Further Identification of Collateral. The Debtor will furnish to RBC from time
to time such statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as RBC may
reasonably request, all to the extent necessary to permit the Collateral to be
sufficiently described.

(f)
Notices. The Debtor will advise RBC promptly, in reasonable detail, of: (i) any
change in the location of any place of business or the chief executive office of
the Debtor; or (ii) any change in the name of the Debtor.

11.
RBC’s Appointment as Attorney-in-Fact. The Debtor hereby irrevocably constitutes
and appoints RBC and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead




--------------------------------------------------------------------------------



of the Debtor and in the name of the Debtor or in its own name, from time to
time in RBC’s discretion, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement and which the Debtor being required to take or
execute has failed to take or execute. The Debtor hereby ratifies all that said
attorneys will lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and will be irrevocable until the
Secured Indebtedness has been unconditionally and irrevocably paid and performed
in full. The Debtor also authorizes RBC, at any time and from time to time, to
execute any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral in connection with the sale provided for
in Section 5(b) hereof.
12.
Severability. If any portion of this Agreement or the application thereof to any
circumstances will be held invalid or unenforceable by a court of competent
jurisdiction from which no further appeal has or is taken, to an extent that
does not affect in a fundamental way the operation of this Agreement, the
remainder of the provision in question, or its application to any circumstance
other than that to which it has been held invalid or unenforceable, and the
remainder of this Agreement will not be affected thereby and will be valid and
enforceable to the fullest extent permitted by Applicable Law.

13.
Interpretation. The paragraph headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof. When used in this
Agreement, the word “including” means “including without limitation”. Any
reference in this Agreement to any statute will include all regulations
thereunder from time to time, and will include such statute as the same may be
amended, supplemented or replaced from time to time.

14.
Enurement and Assignment. This Agreement will be binding upon the Debtor and its
successors and will enure to the benefit of RBC and its successors and assigns.
The Debtor will not assign this Agreement without RBC’s prior written consent.

15.
Non-Exclusivity of Remedies. This Agreement and the Security Interest are in
addition to and not in substitution for any other security now or hereafter held
by RBC in respect of the Debtor, the Secured Indebtedness or the Collateral. No
remedy for the enforcement of the rights of RBC hereunder will be exclusive of
or dependent on any other such remedy but any one or more of such remedies may
from time to time be exercised independently or in combination.

16.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the Province of Alberta and the laws of Canada applicable
therein, without giving




--------------------------------------------------------------------------------



effect to the conflict of law principles thereof. Without prejudice to the
ability of RBC to enforce this Agreement in any other proper jurisdiction, the
Debtor hereby irrevocably submits and attorns to the jurisdiction of the courts
of the Province of Alberta, or any appellate court thereof, for the purposes of
this Agreement.
17.
Notices.

(a)
Any notice as between the Debtor and RBC which may or is required to be given
pursuant to or in connection with this Agreement will be in writing and will be
sufficient if given or made at the address set forth below:

(i)
in the case of RBC to:

Royal Bank of Canada
Energy Banking Centre
11th Floor, 335 - 8th Avenue S.W.
Calgary, Alberta T2P 1C9
Attention:    Manager
Facsimile:    (403) 292-3436
(ii)
in the case of the Debtor, to:

Barnwell of Canada, Limited
c/o Barnwell Industries Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA 96813
Attention:    Vice President and Chief Financial Officer
Facsimile:    (808) 531-7181
(b)
The Debtor and RBC each covenant to accept service of judicial proceedings
arising under this Agreement at its respective address for notice hereunder.

(c)
Any notice or other communication given or made in accordance with this Section
17 will be deemed to have been given or made on the same day and to have been
received on the day of delivery if delivered as aforesaid or on the day of
receipt of same by telecopy or other recorded means of electronic communication,
as the case may be, provided such day is a Business Day and that such notice is
received prior to 12:00 noon local time and, if such day is not a Business Day
or if notice is received after 12:00 noon local time, on the first Business Day
thereafter.




--------------------------------------------------------------------------------



(d)
Each of the Debtor and RBC may change its address and telecopier number for
purposes of this Section 17 by written notice given in the manner provided in
this Section 17 to the other party.

18.
Inconsistency. To the extent that there is any inconsistency or ambiguity
between the provisions of the Loan Documents and this Agreement, then, as
between the Debtor and RBC, the provisions of the Loan Documents will govern to
the extent necessary to eliminate such inconsistency or ambiguity.

19.
Receipt of Copy. The Debtor acknowledges receipt of an executed copy of this
Agreement. The Debtor waives the right to receive any amount that it may now or
hereafter be entitled to receive (whether by way of damages, fine, penalty, or
otherwise) by reason of the failure of RBC to deliver to the Debtor a copy of
any financing statement or any statement issued by any registry that confirms
registration of a financing statement relating to this Agreement.

20.
Time of the Essence. Time will be of the essence of this Agreement.

TO WITNESS this Agreement, the Debtor has caused it to be duly executed on the
date first written above.
BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer






--------------------------------------------------------------------------------





CERTIFICATE
TO:    ROYAL BANK OF CANADA (the “Bank”)



--------------------------------------------------------------------------------



The undersigned, Russell M. Gifford, being the Vice President and Chief
Financial Officer of Barnwell of Canada, Limited (“Borrower”), does hereby
certify, for and on behalf of the Borrower and not in his personal capacity and
without any personal liability, as follows:
i.
I am personally familiar, in my capacity as Vice President and Chief Financial
Officer of the Borrower, with the matters hereinafter mentioned.

All of the representations and warranties of the Borrower contained in the
Letter Agreement dated as of May 11, 2006 between the Borrower and the Bank, as
amended by an Amending Agreement dated as of May 9, 2007 (collectively, the
“Loan Agreement”) are true and correct as of the date hereof and the Borrower
has complied with all covenants thereunder.
This certificate is made pursuant to the Amending Agreement made as of May 9,
2007 between the Borrower and the Bank.
All capitalized terms used but not otherwise defined herein shall have the same
meanings ascribed thereto in the Loan Agreement.
DATED at Calgary, Alberta, as of the 9th day of May, 2007.
By: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer



* * * * * * * * * * * * * * * *



The Borrower acknowledges that this Certificate is binding upon it and that if
there is any false or misleading information provided herein or pursuant hereto
a breach shall be deemed to occur under all or part of the Loan Agreement.



--------------------------------------------------------------------------------



BARNWELL OF CANADA, LIMITED
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Vice President and Chief Financial Officer
 
Per:    
Name:
Title:






--------------------------------------------------------------------------------





CONSENT OF GUARANTOR
TO:
Royal Bank of Canada
 
 
RE:
Letter Agreement dated as of May 11, 2006 between Barnwell of Canada, Limited
and Royal Bank of Canada (the “Bank”), as amended by an Amending Agreement dated
as of May 9, 2007 (collectively, the “Loan Agreement”)



In consideration of the sum of One ($1.00) Dollar now paid by the Bank to the
undersigned and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged by the undersigned), the undersigned
hereby consents to and agrees with the Borrower and the Bank entering into the
Amending Agreement dated May 9, 2007 (the “Amending Agreement”) and agrees with
the Bank that:
i.
all capitalized terms used but not otherwise defined herein shall have the same
meanings ascribed thereto in the Loan Agreement;

the Guarantee and Postponement of Claim executed by the undersigned in favour of
the Bank dated September 14, 1989 (the “Guarantee”) shall include, without
restricting any of the provisions of the Guarantee, a guarantee of all
obligations of the Borrower under the Loan Agreement (and as hereafter
supplemented, amended or restated from time to time); and
all security heretofore or hereafter granted by the undersigned in favour of the
Bank as security for the undersigned’s obligations to the Bank shall, without
restricting any of the provisions of such security, constitute collateral
security for the obligations of the undersigned pursuant to the Guarantee;
and the Guarantee shall continue in full force and effect in accordance with its
terms and is hereby ratified and confirmed in every respect.
DATED at the City of Calgary, in the Province of Alberta as of the 9th day of
May, 2007.
BARNWELL INDUSTRIES, INC.
 
Per: /s/ Russell M. Gifford
Name: Russell M. Gifford
Title: Executive Vice President and
Chief Financial Officer






--------------------------------------------------------------------------------









[a750647542fullrbcagre_image2.gif]
 
Royal Bank of Canada
Energy Banking Centre
11th Floor, 335 – 8th Avenue S.W.
Calgary, Alberta T2P 1C9
Transit 11904
May 11, 2006
Tel.: (403) 292-3210
 
Fax (403) 292-3436
Private and Confidential
email: Christopher.rice@rbc.com





Barnwell of Canada, Limited
c/o Barnwell Industries, Inc.
2900, 1100 Alakea Street
Honolulu, Hawaii
USA, 96813
Attention:    Mr. R.M. Gifford, Vice President and CFO
Dear Sirs:
We are pleased to offer the credit facility described below (the “Credit
Facility”), subject to the following terms and conditions:
AMENDMENT AND RESTATEMENT
Barnwell of Canada, Limited (the “Borrower”), as borrower, and Royal Bank of
Canada (the “Bank”), as lender, acknowledge and agree that the provisions of the
Existing Credit Agreement are, effective as of the date of acceptance of this
agreement by the Borrower (the “Effective Date”), hereby amended, modified and
supplemented so as to read as set forth in this agreement and that the
provisions of the Existing Credit Agreement, as so amended, modified and
supplemented hereby, are restated in this agreement in their entirety.
CONTINUANCE OF OBLIGATIONS, RIGHTS AND REMEDIES
The Existing Credit Agreement, as amended, modified and supplemented hereby, is
hereby ratified and confirmed, and shall from and after the Effective Date
continue in full force and effect, as herein



--------------------------------------------------------------------------------



amended, modified, supplemented and restated. Without restricting the generality
of the preceding sentence, it is agreed that obligations, rights and remedies
which as of the Effective Date have arisen under the Existing Credit Agreement
and remain outstanding under the Existing Credit Agreement shall, subject only
to the effect of the amendments, modifications and supplements to the Existing
Credit Agreement effected by this agreement, continue in effect without
interruption, removal, impairment, abatement or prejudice, all in accordance
with and subject to the provisions herein set forth, and it is agreed in
particular (but without limiting the generality of the foregoing), that nothing
in this agreement shall constitute a new loan or loans or the effective
repayment and readvance of the Borrowings as outstanding on the Effective Date,
and that the liability of the Borrower in respect of the Borrowings as
outstanding on the Effective Date shall be and be deemed to be continued under
and governed by this agreement from and after the Effective Date.
DEFINITIONS AND SCHEDULES
The attached schedules are incorporated into this agreement by reference.
Schedule “A” contains definitions of capitalized terms used and not otherwise
defined in this agreement. Unless otherwise provided, all dollar amounts are in
Canadian currency and accounting terms are to be interpreted in accordance with
GAAP.
CREDIT FACILITY
Up to $20,000,000 extendible revolving operating credit facility, by way of:
(a)
RBP based loans (“RBP Loans”);

(b)
RBUSBR based loans in US currency (“RBUSBR Loans”);

(c)
Bankers’ Acceptances (“BAs”);

(d)
Libor based loans in US currency (“Libor Loans”); and

(e)
Letters of Credit in Canadian Currency or US currency.

Each use of the Credit Facility is a “Borrowing” and all such usages outstanding
at any time are “Borrowings”. Schedule “B” contains notice provisions applicable
to Borrowings that must be complied with. Schedule “C” contains terms and
conditions applicable to Borrowings made otherwise than by way of RBP Loans or
RBUSBR Loans which must be complied with.
PURPOSE
To finance general operating requirements.
AVAILABILITY



--------------------------------------------------------------------------------



During the Revolving Period the Borrower may borrow, convert, repay and reborrow
up to the amount of this revolving operating Credit Facility, provided the
aggregate Borrowings outstanding under this Credit Facility must not exceed the
Borrowing Base.
From time to time and at least annually, the Borrowing Base shall be
re-calculated by the Bank upon receipt of each engineering report required to be
delivered hereunder, and if the Borrower fails to deliver any such report then
at any other time at the Bank’s sole discretion. The Bank shall notify the
Borrower of each change in the amount of the Borrowing Base. In the event that
the Bank re-calculates the Borrowing Base to be an amount that is less than the
Borrowings outstanding, the Borrower shall within 60 days of receiving written
notice of the new Borrowing Base, either:
(a)
provide additional security, in a form acceptable to the Bank; or

(b)
repay the difference between the Borrowings outstanding and the new Borrowing
Base; or

(c)
add Designated Oil and Gas Properties to the Borrowing Base, which together with
repayment of the remaining difference between the Borrowings outstanding and the
Borrowing Base, ensures Borrowings are not thereafter in excess of the Borrowing
Base.

The Borrowing Base as of the date of this agreement is $20,000,000.00.
REPAYMENT
Borrowings under the Credit Facility are expected to revolve.
Borrowings under the Credit Facility shall be repayable on the Maturity Date
unless an extension of the Term Date is agreed to between the Borrower and the
Bank as provided below. If the Revolving Period is not extended, then any
unutilized portion of the Credit Facility shall be cancelled and the amount of
the Credit Facility shall be reduced to an amount equal to the aggregate
Borrowings outstanding. Such amount of Borrowings under the Credit Facility
shall then be repayable by eight consecutive quarterly blended payments of
principal and interest, each for 5% of such principal amount, together with
interest thereon, commencing on the 90th day after the Term Date and thereafter
on a quarterly basis, on the last day of each such quarter and the balance of
the Credit Facility shall be repayable in full on the Maturity Date.
PREPAYMENT AND CANCELLATION
Subject to the terms applicable to BAs and LCs, the Borrower may, without
penalty or premium, prepay Borrowings under the Credit Facility upon fifteen
(15) Business Days prior written notice to the Bank and all Borrowings which are
prepaid shall be applied, on a pro rata basis, to the then



--------------------------------------------------------------------------------



outstanding Borrowings under the Credit Facility. Any prepayment as aforesaid,
except prepayments during the Revolving Period, or extension thereof shall also
cancel a corresponding amount of the Credit Facility.
Upon fifteen (15) Business Days prior written notice to the Bank, the Borrower
may, without penalty or premium, cancel any unutilized portion of the Credit
Facility.
EXTENSION OF CREDIT FACILITY
The Borrower may request an extension of the Term Date by sending the Bank a
written request by no than 90 and no later than 60 days prior to the then
current Term Date and the Bank may, in its sole discretion, agree to extend Term
Date for a further period of 364 days. The Bank shall advise the Borrower by
written notice of its decision regarding the extension of the Term Date by no
later than 10 Business Days prior to the then current Term Date.
INTEREST RATES AND FEES
During the Revolving Period
RBP Loans:
REP plus 1% per annum
RBUSBR Loans:
RBUSBR plus 1% per annum
BAs:
Acceptance fee of 2% per annum
Libor Loans:
Libor plus 2% per 360 day period
LCs:
fee to be quoted by the Bank at the time of issue of each LC.



During the Term Period and upon the occurrence of an Event of Default the above
rates and fees shall, in all cases, increase by 25 Basis Points.
Revolvement Fee
An administration fee of $100 per month, for revolving RBP Loans and RBUSBR
Loans under the Credit Facility is payable monthly in arrears on such date as
the Bank may determine.
Standby Fee
The Borrower shall pay a standby fee monthly in arrears on the first day of each
month at the rate of 50 bps. This fee will be calculated monthly and will accrue
daily on the unutilized and uncancelled portion of the amount of the Credit
Facility from and including the date of this agreement.
CALCULATION AND PAYMENT OF INTEREST AND FEES
RBP Loans and RBUSBR Loans



--------------------------------------------------------------------------------



The Borrower shall pay interest on each REP Loan and RBUSBR Loan, monthly in
arrears, on the 20th day of each month or such other day as may be agreed to
between the Borrower and the Bank. Such interest will be calculated monthly and
will accrue daily on the basis of the actual number of days elapsed and a year
of 365 days. Interest on RBUSBR Loans shall be paid in US currency.
LC Fees
The Borrower shall pay an LC fee on the date of any payment made by the Bank
pursuant to a drawing under any LC calculated on the amount drawn, based upon
the number of days the LC was outstanding and a year of 365 days. If the total
amount available under any LC has not been drawn prior to the expiry of such LC,
the Borrower shall pay an LC fee calculated on the undrawn portion of such LC on
the expiry date thereof, based upon the number of days the LC was outstanding
and a year of 365 days.
BAs
The Borrower shall pay an acceptance fee in advance on the date of issue of each
BA at the applicable rate provided for in this agreement. Acceptance fees shall
be calculated on the face amount of the BA issued and based upon the number of
days in the term thereof and a year of 365 days.
Libor Loans
The Borrower shall pay interest on each Libor Loan, on each Libor Interest Date,
calculated in arrears. Such interest will accrue daily on the basis of the
actual number of days elapsed and a year of 360 days.
Limit on Interest
The Borrower shall not be obligated to pay any interest, fees or costs under or
in connection with this agreement in excess of what is permitted by law.
Overdue Payments
Any amount that is not paid when due hereunder shall, unless interest is
otherwise payable in respect thereof in accordance with the terms of this
agreement or the instrument or contract governing same, bear interest until paid
at the rate of RBP plus 1% per annum or, in the case of an amount in US
currency, RBUSBR plus 1% per annum.
Equivalent Yearly Rates
The annual rates of interest or fees to which the rates calculated in accordance
with this agreement are equivalent, are the rates so calculated multiplied by
the actual number of days in the calendar



--------------------------------------------------------------------------------



year in which such calculation is made and divided by 365, or, in the case of
LIBOR Loans, divided by 360.
Time and Place of Payment
Amounts payable by the Borrower hereunder shall be paid at the Branch of Account
in the applicable currency. Amounts due on a day other than a Business Day shall
be deemed to be due on the Business Day next following such day. Interest and
fees payable under this agreement are payable both before and after any or all
of default, maturity date, demand and judgement.
EXCHANGE RATE FLUCTUATION
If, for any reason, the amount of Borrowings outstanding under the Credit
Facility, when converted to the Equivalent Amount in Canadian currency, exceeds
the amount available under the Credit Facility, the Borrower shall immediately
repay such excess or shall secure such excess to the satisfaction of the Bank.
INCREASED COSTS
The Borrower shall reimburse the Bank for any additional cost or reduction in
income arising as a result of (i) the imposition of, or increase in, taxes on
payments due to the Bank hereunder (other than taxes on the overall net income
of the Bank), (ii) the imposition of, or increase in, any reserve or other
similar requirement, (iii) the imposition of, or change in, any other condition
affecting the Credit Facility imposed by any Applicable Law or the
interpretation thereof.
EVIDENCE OF INDEBTEDNESS
The Bank shall open and maintain at the Branch of Account accounts and records
evidencing the Borrowings made available to the Borrower by the Bank under this
agreement. The Bank shall record the principal amount of each Borrowing, the
payment of principal and interest and all other amounts becoming due to the Bank
under this agreement.
The Bank’s accounts and records constitute, in the absence of manifest error,
conclusive evidence of the indebtedness of the Borrower to the Bank pursuant to
this agreement.
The Borrower authorizes and directs the Bank to automatically debit, by
mechanical, electronic or manual means, any bank account of the Borrower for all
amounts payable by the Borrower to the Bank pursuant to this agreement.







--------------------------------------------------------------------------------



GENERAL ACCOUNT
The Borrower shall establish a current account with the Bank in each of Canadian
currency and US currency (each a “General Account”) for the conduct of the
Borrower’s day to day banking business. If the balance in a General Account:
(a)
is a credit, the Bank may apply, at any time in its discretion, the amount of
such credit or part thereof, rounded to the nearest $10,000, as a repayment of
Borrowings outstanding by way of RBP Loans or RBUSBR Loans under the Credit
Facility, or

(b)
is a debit, the Bank may, subject to availability, make available a Borrowing by
way of an RBP Loan or RBUSBR Loan under the Credit Facility in an amount,
rounded to the nearest $10,000, in Canadian currency or US currency, as
applicable, as is required to place the General Account at not less than a zero
balance.

CONDITIONS PRECEDENT
The availability of any Borrowing is conditional upon the following:
(a)
there exists no Event of Default;

(b)
the representations and warranties contained in this agreement are true and
correct as of the date hereof;

(c)
the Bank has received, in form and substance satisfactory to the Bank:

(i)
a duly executed copy of this agreement; and

(ii)
a certificate of the Borrower certifying that all applicable representations and
warranties are true and correct as of the date hereof and that there exists no
Event of Default;

(d)
such financial and other information or documents relating to the Borrower or
the Guarantor as the Bank may reasonably require.

SECURITY
Security for the Borrowings and all other obligations of the Borrower and the
Guarantor to the Bank shall include the following documentation all of which is
currently held by the Bank:
(a)
Section 426 Bank Act security dated August 4, 1989 granted by the Borrower to
the Bank;




--------------------------------------------------------------------------------



(b)
guarantee and postponement of claim dated September 14, 1989 made by the
Guarantor in favour of the Bank;

(c)
general assignment of book debts dated July 29, 1992 granted by the Borrower to
the Bank;

(d)
Section 426 Bank Act security dated May 10, 1995 granted by the Borrower to the
Bank;

(e)
Section 426 Bank Act security dated August 3, 2000 granted by the Borrower to
the Bank; and

(f)
all specific assignments of production revenues and other documentation relating
to the foregoing Section 426 Bank Act security;

and the Borrower hereby acknowledges, covenants and agrees that the foregoing
security does and shall continue to secure any and all liabilities of the
Borrower to the Bank.
REPRESENTATIONS AND WARRANTIES
The Borrower and the Guarantor both represent and warrant to the Bank that:
(a)
the Borrower is a corporation validly incorporated and subsisting under the laws
of the State of Delaware, and that it is duly registered or qualified to carry
on business in the Province of Alberta and in all other jurisdictions where the
character of the properties owned by it or the nature of the business transacted
by it makes such registration or qualification necessary;

(b)
the Guarantor is a corporation validly incorporated and subsisting under the
laws of the State of Delaware, and that it is duly registered or qualified to
carry on business in all jurisdictions where the character of the properties
owned by it or the nature of the business transacted by it makes such
registration or qualification necessary;

(c)
the execution, delivery and performance by each of the Borrower and the
Guarantor of this agreement has been duly authorized by all necessary actions
and do not violate their respective constating documents or any Applicable Laws
or agreements to which they are subject or by which they are bound;

(d)
there is no claim, action, prosecution or other proceeding of any kind pending
or threatened against either of them or any of their respective assets or
properties before any court or administrative agency which relates to any
non-compliance with any Environmental Law or any Release from their respective
lands of a Contaminant




--------------------------------------------------------------------------------



into the natural environment or which, if adversely determined, could reasonably
be expected to have a material adverse effect upon their respective financial
condition or operations or their respective ability to perform their respective
obligations under this agreement or any of the Bank’s security, and there are no
circumstances of which they are aware which might give rise to any such
proceeding which they have not fully disclosed to the Bank;
(e)
there is no claim, action, prosecution or other proceeding of any kind pending
or threatened against any of them or their respective assets or properties
which, if adversely determined, could reasonably be expected to have a material
adverse effect upon their respective financial condition or operations or their
respective ability to perform their respective obligations under this agreement
or any of the Bank’s security, and there are no circumstances of which they are
aware which might give rise to any such proceeding which they have not fully
disclosed to the Bank;

(f)
no event has occurred which constitutes, or which, with notice, lapse of time,
or both, would constitute, a breach of any covenant or other term or condition
of this agreement or any material provision of the security granted in favour of
the Bank given in connection therewith;

(g)
the Borrower’s most recent consolidated financial statements provided to the
Bank fairly present its financial position as of the date thereof and the
results of its operations and cash flows for the fiscal period covered thereby,
and since the date of such financial statements, there has occurred no material
adverse change in its consolidated business or financial condition;

(h)
each of the Borrower and the Guarantor has good and marketable title to all of
their respective properties and assets, free and clear of any encumbrances,
other than Permitted Encumbrances;

(i)
each of the Borrower and the Guarantor is in compliance in all material respects
with all Applicable Laws including, without limitation, all Environmental Laws;

(j)
each of the Borrower and the Guarantor possesses all licenses, patents, trade
marks, service marks and copyrights, free from material restrictions, that are
necessary for the ownership, maintenance and operation of their respective
assets and businesses and they are not in violation of any rights of others with
respect to the foregoing;

(k)
has filed all material tax returns which were required to be filed by them, paid
or made provisions for payment of all taxes and Potential Prior-Ranking Claims




--------------------------------------------------------------------------------



(including interest and penalties) which are due and payable, and provided
adequate reserves for payment of any tax, the payment of which is being
contested;
(l)
each of the Loan Documents to which the Borrower is a party as of the date of
this agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms;

(m)
each of the Loan Documents to which the Guarantor is a party constitutes a
legal, valid and binding obligation of the Guarantor, enforceable against the
Guarantor in accordance with its terms; and

(n)
except for Permitted Encumbrances, the Designated Oil and Gas Properties and the
other property and assets of the Borrower and the Guarantor used in connection
therewith are not subject to any mortgage, charge, pledge, lien, assignment,
security interest, title retention agreement or other encumbrance.

Representations and warranties are deemed to be repeated as at the time of each
Borrowing hereunder.
REPORTING COVENANTS
The Borrower covenants and agrees with the Bank, while this agreement is in
effect, to provide the Bank with:
(a)
quarterly unaudited consolidated financial statements for the Guarantor within
60 days of each of the first three fiscal quarter ends;

(b)
annual audited consolidated financial statements for the Guarantor within 120
days of each fiscal year end;

(c)
annual cash flow forecasts for the Borrower for the next following fiscal year,
within 120 days of each fiscal year end;

(d)
a quarterly Compliance Certificate, substantially in the form of Schedule “D”
hereto, within 60 days after each of the first three quarter-ends and 120 days
after each year end certifying that the Borrower is in compliance with this
agreement;

(e)
annual external economic appraisal/engineering report of the Designated Oil and
Gas Properties prepared by an accredited, independent firm of consulting
petroleum engineers, satisfactory to the Bank, within 120 days of each fiscal
year end; and




--------------------------------------------------------------------------------



(f)
such other financial and operating statements and reports as and when the Bank
may reasonably require.

GENERAL COVENANTS
The Borrower and Guarantor each covenant and agree with the Bank, while this
agreement is in effect:
(a)
to pay all sums of money when due by it under this agreement;

(b)
to provide the Bank with prompt written notice of any event which constitutes,
or which, with notice, lapse of time, or both, would constitute an Event of
Default;

(c)
to give the Bank 30 days prior written notice of any intended change in the
ownership of the shares in the capital stock of the Borrower and not to consent
to or facilitate the change of ownership of the shares of the Borrower;

(d)
to keep its assets fully insured against such perils and in such manner as would
be customarily insured by Persons carrying on a similar business or owning
similar assets;

(e)
to file all material tax returns which are to be filed by it from time to time,
to pay or make provision for payment of all taxes (including interest and
penalties) and Potential Prior-Ranking Claims when due, and to provide adequate
reserves for the payment of any tax, the payment of which is being contested;

(f)
to comply in all material respects with all Applicable Laws including, without
limitation, all Environmental Laws;

(g)
except for Permitted Encumbrances, not to, without the prior written consent of
the Bank, which consent shall not be unreasonably withheld or delayed, grant,
create, assume or suffer to exist any mortgage, charge, lien, pledge, security
interest or other encumbrance affecting any of its properties, assets or other
rights;

(h)
not to, without the prior written consent of the Bank, which consent shall not
be unreasonably withheld or delayed, guarantee or otherwise provide for, on a
direct, indirect or contingent basis, the payment of any monies or performance
of any obligations by any other Person;

(i)
not to, without the prior written consent of the Bank, which consent shall not
be unreasonably withheld or delayed, merge, amalgamate, or otherwise enter into
any other form of business combination with any other Person;




--------------------------------------------------------------------------------



(j)
to provide the Bank with prompt written notice of any non-compliance by the
Borrower or the Guarantor with any Environmental Laws or any Release from the
land of the Borrower or the Guarantor of a Contaminant into the natural
environment provided that such non-compliance or Release could reasonably be
expected to have a material adverse effect upon their respective financial
condition or operations or their respective ability to perform their respective
obligations under this agreement or any of the Bank’s security and to indemnify
and save harmless the Bank from all liability of loss as a result of an
Environmental Activity or any non-compliance with any Environmental Law;

(k)
to permit the Bank or its representatives, from time to time, at reasonable
times and on reasonable notice, to visit and inspect the Borrower’s or the
Guarantor’s premises, properties and assets and examine and obtain copies of the
Borrower’s or the Guarantor’s records or other information and discuss the
Borrower’s or the Guarantor’s affairs with the auditors, counsel and other
professional advisers of the Borrower or the Guarantor;

(l)
not to sell, transfer or otherwise dispose of any of the Designated Oil and Gas
Properties (other than a sale of production from the Designated Oil and Gas
Properties made in the ordinary course of business) or any substantial portion
of its other petroleum and natural gas reserves and other property and assets
used in connection therewith without the prior written consent of the Bank, such
consent not to be unreasonably withheld; and

(m)
to grant, upon the request of the Bank, security in favour of the Bank (in form
and substance satisfactory to the Bank, acting reasonably), on any petroleum and
natural gas reserves and other property and assets used in connection therewith
now owned or hereafter acquired by the Borrower or the Guarantor; and

(n)
provide, upon the request of the Bank, an opinion of legal counsel to the
Borrower and the Guarantor with respect to this agreement and such other matters
as may be required by the Bank.

EVENTS OF DEFAULT
Without limiting any other rights of the Bank under this agreement, if any one
or more of the following events (herein an “Event of Default”) has occurred and
is continuing:
(i)
the Borrower fails to pay when due and payable any principal amount owing under
this agreement, or the Borrower fails to pay when due and payable, interest,
fees or




--------------------------------------------------------------------------------



other non-principal amounts due under this agreement for a period of three
Business Days;
(ii)
failure of the Borrower or the Guarantor to observe or perform any covenant or
provision of the Loan Documents for a period of ten Business Days (or such
longer period as may reasonably be required to remedy such failure, provided the
Borrower or the Guarantor, as the case may be, is diligently pursuing such
remedy and there is no material adverse effect on the position of the Bank);

(iii)
default, subject to any applicable cure periods, by the Borrower or the
Guarantor under any obligation to repay borrowed money when due (other than
amounts borrowed pursuant to the provisions of this agreement), or in the
performance or observance of any agreement or condition in respect of borrowed
money (other than amounts borrowed pursuant to the provisions of this agreement)
if, as a result thereof, the requirement to repay such borrowed money has been
or may be accelerated;

(iv)
any representation or warranty made or deemed to have been made herein or in any
certificate or security provided for herein shall be false or inaccurate in any
materially adverse respect;

(v)
the Borrower or Guarantor is unable to pay its debts as such debts become due,
or is, or is adjudged or declared to be, or admits to being, bankrupt or
insolvent;

(vi)
any notice of intention is filed or any voluntary or involuntary case or
proceeding is filed or commenced for (i) the bankruptcy, liquidation,
winding-up, dissolution or suspension of general operations of the Borrower or
Guarantor, or (ii) the composition, re-scheduling, reorganization, arrangement
or readjustment of, or other relief from, or stay of proceedings to enforce,
some or all of the debts of the Borrower or Guarantor, or (iii) the appointment
of a trustee, receiver, receiver and manager, liquidator, administrator,
custodian or other official for, all or any significant part of the assets of
the Borrower or Guarantor, or (iv) the possession, foreclosure or retention, or
sale or other disposition of, or other proceedings to enforce security over, all
or any significant part of the assets of the Borrower or Guarantor taken as a
whole;

(vii)
any secured creditor, encumbrancer or lien or, or any trustee, receiver,
receiver and manager, agent, bailiff or other similar official appointed by or
acting for any secured creditor, encumbrancer or lien or, takes possession of,
or forecloses or retains, or sells or otherwise disposes of, or otherwise
proceeds to enforce security over all or any significant part of the assets of
the Borrower or Guarantor taken as a whole or gives notice of its intention to
do any of the foregoing;




--------------------------------------------------------------------------------



(viii)
if the Borrower or the Guarantor ceases to maintain its corporate existence as a
validly subsisting corporate entity;

(ix)
if, other than with the consent of the Bank, any of the Loan Documents shall for
any reason become invalid or no longer in effect or if any of the property or
assets subject to the Security shall be subject to any prior mortgage, charge,
lien, pledge, assignment, security interest or other encumbrance other than a
Permitted Encumbrance; and

(x)
if the Borrower shall cease to be, directly or indirectly, a wholly-owned
subsidiary of the Guarantor;

then, in such event, the ability of the Borrower to make further Borrowings
under the Credit Facility shall immediately terminate and the Bank may, by
written notice to the Borrower, declare the Borrowings outstanding under the
Credit Facility to be immediately due and payable. Upon receipt of such written
notice, the Borrower shall immediately pay to the Bank all Borrowings
outstanding under the Credit Facility and all other obligations of the Borrower
to the Bank in connection with the Credit Facility under this agreement
including, without limitation, an amount equal to the aggregate of the face
amounts of all BAs, LCs which are unmatured or unexpired, which amount shall be
held by the Bank as security for the Borrower’s obligations to the Bank in
respect of such instruments or contracts. The Bank may enforce its rights to
realize upon its security and retain an amount sufficient to secure the Bank for
the Borrower’s obligations to the Bank in respect of such contracts or
instruments.
SUCCESSORS AND ASSIGNS
This agreement shall be binding upon and enure to the benefit of the parties and
their respective successors and permitted assigns.
The Bank may assign all or part of its rights and obligations under this
agreement to any Person. The rights and obligations of the Borrower under this
agreement may not be assigned without the prior written consent of the Bank.
The Bank may disclose to potential or actual assignees confidential information
regarding the Borrower (including, any such information provided by the Borrower
to the Bank) and shall not be liable for any such disclosure.



--------------------------------------------------------------------------------



GENERAL
Expenses
The Borrower agrees to pay all reasonable fees (including legal fees), costs and
expenses incurred by the Bank in connection with the preparation, negotiation
and documentation of this agreement and the security provided for herein and the
operation or enforcement of this agreement and the security provided for herein.
Review
The Bank may conduct periodic reviews of the affairs of the Borrower, as and
when determined by the Bank, for the purpose of evaluating the financial
condition of the Borrower. The Borrower shall make available to the Bank such
financial statements and other information and documentation as the Bank may
reasonably require and shall do all things reasonably necessary to facilitate
such review by the Bank.
Potential Prior-Ranking Claims
The Borrower hereby grants its consent (such grant to remain in force as long as
this agreement is in effect or any Borrowings are outstanding) to any Person
having information relating to any Potential Prior-Ranking Claim arising by any
law, statute, regulation or otherwise and including, without limitation, claims
by or on behalf of government to release such information to the Bank at any
time upon its written request for the purpose of assisting the Bank to evaluate
the financial condition of the Borrower.
Set Off
The Bank is authorized, but not obligated, at any time, to apply any credit
balance, whether or not then due, to which the Borrower is entitled on any
account in any currency at any branch or office of the Bank in or towards
satisfaction of the obligations of the Borrower due to the Bank under this
agreement. The Bank is authorized to use any such credit balance to buy such
other currencies as may be necessary to effect such application.
Non-Merger
The provisions of this agreement shall not merge with any security provided to
the Bank, but shall continue in full force for the benefit of the parties
hereto.







--------------------------------------------------------------------------------



Amendments and Waivers
No amendment or waiver of any provision of this agreement will be effective
unless it is in writing signed by the Borrower and the Bank. No failure or
delay, on the part of the Bank, in exercising any right or power hereunder or
under any security document shall operate as a waiver thereof. The Guarantor
agrees that the amendment or waiver of any provision of this agreement (other
than agreements, covenants or representations expressly made by the Guarantor
herein, if any) may be made without and does not require the consent or
agreement of, or notice to, the Guarantor.
Severability
If any provision of this agreement is or becomes prohibited or unenforceable in
any jurisdiction, such prohibition or unenforceability shall not invalidate or
render unenforceable the provision concerned in any other jurisdiction nor
invalidate, affect or impair any of the remaining provisions of this agreement.
Life Insurance Options
The Borrower acknowledges that Borrowings are not insured under the Bank’s
Business Loan Insurance Program.
Judgement Currency
If for the purpose of obtaining judgement in any court in any jurisdiction with
respect to this agreement, it is necessary to convert into the currency of such
jurisdiction (the “Judgement Currency”) any amount due hereunder in any currency
other than the Judgement Currency, then conversion shall be made at the rate of
exchange prevailing on the Business Day before the day on which judgement is
given, For this purpose “rate of exchange” means the rate at which the Bank
would, on the relevant date, be prepared to sell a similar amount of such
currency in the Toronto foreign exchange market, against the Judgement Currency,
in accordance with normal banking procedures.
In the event that there is a change in the rate of exchange prevailing between
the Business Day before the day on which judgement is given and the date of
payment of the amount due, the Borrower will, on the date of payment, pay such
additional amounts as may be necessary to ensure that the amount paid on such
date is the amount in the Judgement Currency which, when converted at the rate
of exchange prevailing on the date of payment, is the amount then due under this
agreement in such other currency together with interest at RBP and reasonable
expenses (including legal fees on a solicitor and client basis). Any additional
amount due from the Borrower under this section will be due as a separate debt
and shall not be affected by judgement being obtained for any other sums due
under or in respect of this agreement.



--------------------------------------------------------------------------------



Governing Law
This agreement shall be construed in accordance with and governed by the laws of
the Province of Alberta and of Canada applicable therein.
Whole Agreement
This agreement, the security and any other written agreement delivered pursuant
to or referred to in this agreement constitute the whole and entire agreement
between the parties in respect of the Credit Facility. There are no verbal
agreements, undertakings or representations in connection with the Credit
Facility.
Joint and Several
Where more than one Person is liable to Borrower or Guarantor for any obligation
under this agreement, then the liability of each such Person for such obligation
is joint and several with each other such Person.
Counterpart Execution
This agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together constitute one and the same
instrument.
Time
Time shall be of the essence in all provisions of this agreement.
Conflict
In the event of a conflict among the terms of this agreement and the security
for the Borrowings (such that the terms of such documents cannot co-exist) then
the terms of this agreement shall prevail.
Acceptance
This offer is open for acceptance until May 12, 2006, after which date it will
be null and void, unless extended in writing by the Bank.
Please confirm your acceptance of this agreement by signing the attached copy of
this letter in the space provided below and returning it to the undersigned.





--------------------------------------------------------------------------------



Yours truly,
/s/ Christopher Rice
Authorized Signatory
We acknowledge and accept the foregoing terms and conditions as of May 11, 2006.


BARNWELL OF CANADA, LIMITED
 
 
Per:
/s/ Russell M. Gifford
 
Name:
Russell M. Gifford
 
Title:
Vice President and Chief Financial Officer



Per:
 
 
Name:
 
 
Title:
 



I/We have authority to bind the corporation.
We acknowledge and confirm our agreement with the foregoing terms and
conditions, as Guarantor, as of May 11, 2006.


BARNWELL INDUSTRIES, INC.
 
 
Per:
/s/ Russell M. Gifford
 
Name:
Russell M. Gifford
 
Title:
Executive Vice President and
Chief Financial Officer



Per:
 
 
Name:
 
 
Title:
 



I/We have authority to bind the corporation.



--------------------------------------------------------------------------------







Schedule “A” to the agreement dated May 11, 2006, between Barnwell of Canada,
Limited, as Borrower, and Royal Bank of Canada, as the Bank.
DEFINITIONS
For the purpose of this agreement, the following terms and phrases shall have
the following meanings:
“Applicable Laws” means, with respect to any Person, property, transaction or
event, all present or future applicable laws, statutes, regulations, rules,
orders, codes, treaties, conventions, judgements, awards, determinations and
decrees of any governmental, regulatory, fiscal or monetary body or court of
competent jurisdiction in any applicable jurisdiction;
“Bankers’ Acceptance” or “BA” mean a bill of exchange, including a depository
bill issued in accordance with the Depository Bills and Notes Act (Canada),
drawn on the Bank by, and payable to the order of, the Borrower which have been
accepted by the Bank;
“Basis Point” or “bps” means one-hundredth of one percent (0.01%);
“Borrowing Base” means the amount determined by the Bank from time to time
pursuant to this agreement not exceeding at any time the lesser of:
(a)
the amount determined by multiplying a fraction, the numerator of which is one
hundred and the denominator of which is one hundred forty (100/140), by the net
present value of the Designated Oil and Gas Properties, determined by
discounting at the rate of the Bank then customarily used for such purposes the
anticipated net cash flow before income tax from such Designated Oil and Gas
Properties using the Bank’s then current projections of oil and gas prices and
other reasonable assumptions affecting such net cash flow; and

(b)
the amount of Borrowings by way of RBP Loans which could be repaid during the
Term Period (or the remaining portion thereof, as the case may be) in accordance
with the provisions of this agreement from the anticipated net cash flow over
the half-life of the Designated Oil and Gas Properties, using the Bank’s then
current projections of oil and gas prices, general and administrative expenses,
interest rates and other reasonable assumptions affecting such net cash flow
after deducting from such net cash flow anticipated interest payable in respect
of such RBP Loans and other amounts payable under this agreement;




--------------------------------------------------------------------------------



all as determined by the Bank in accordance with the foregoing and its customary
practices and standards for oil and gas loans;
“Branch of Account” means the branch of the Bank at which the Borrower’s
accounts are maintained. As at the date of this agreement, the “Branch of
Account” is the Bank’s branch at 339 - 8th Avenue S.W., Calgary, Alberta;
“Business Day” means a day, excluding Saturday, Sunday and any other day which
shall be a legal holiday or a day on which banking institutions are closed in
the province of the Branch of Account;
“Contaminant” includes, without limitation, any pollutant, dangerous substance,
liquid waste, industrial waste, hazardous material, hazardous substance or
contaminant including any of the foregoing as defined in any Environmental Law;
“Designated Oil and Gas Properties” means oil and gas properties in which the
Borrower or the Guarantor have an interest and which are evaluated in the annual
external economic appraisal/engineering report provided to the Bank hereunder
and which are subject to the security for the Borrowings provided for herein;
“Environmental Activity” means any activity, event or circumstance in respect of
a Contaminant, including, without limitation, its storage, use, holding,
collection, purchase, accumulation, assessment, generation, manufacture,
construction, processing, treatment, stabilization, disposition, handling or
transportation, or its Release into the natural environment, including movement
through or in the air, soil, surface water or groundwater;
“Environmental Laws” means all Applicable Laws relating to the environment or
occupational health and safety, or any Environmental Activity;
“Equivalent Amount” means, with respect to an amount of any currency, the amount
of any other currency required to purchase that amount of the first mentioned
currency through the Bank in Toronto, in accordance with normal banking
procedures;
“Eurocurrency” means US Dollars, Sterling, Swiss Francs, Japanese Yen, or any
other currency which is freely convertible on the London Interbank Market;
“Existing Credit Agreement” means, collectively, the credit facility letter
agreement dated as of August 4, 1989 between Royal Bank of Canada and Barnwell
of Canada, Limited as amended by letter agreements dated April 19, 1990, June 5,
1991, November 20, 1992, March 1, 1993, March 1, 1994, February 28, 1995,
February 29, 1996, February 28, 1997, February 27, 1998, April 28, 2000, May 1,
2001, October 3, 2002, July 7, 2003, May 1, 2004 and March 23, 2005;



--------------------------------------------------------------------------------



“GAAP” means, generally accepted accounting principles in effect from time to
time in Canada applied in a consistent manner from period to period;
“Guarantor” means Barnwell Industries, Inc.;
“Interest Determination Date” means, with respect to a Libor Loan, the date
which is 2 Business Days before the first day of the Libor Interest Period
applicable to such Libor Loan;
“Letter of Credit” or “LC” means a documentary credit issued by the Bank on
behalf of the Borrower for the purpose of paying suppliers of goods;
“Libor” means, with respect to each Libor Interest Period applicable to a Libor
Loan, the annual rate of interest (rounded upwards, if necessary, to the nearest
whole multiple of one sixteenth of one percent (1/16th%)), at which the Bank, in
accordance with its normal practice, would be prepared to offer deposits to
leading banks in the London Interbank Market for delivery on the first day of
each of such Libor Interest Period, for a period equal to each such Libor
Interest Period, such deposits being in US currency for other agreed upon
Eurocurrency specified herein) of comparable amounts to be outstanding during
such Libor Interest Period, at or about 10:00 a.m. (Toronto time) on the
Interest Determination Date;
“Libor Interest Date” means with respect to any Libor Loan, the last day of each
Libor Interest Period and, if the Borrower selects a Libor Interest Period for a
period longer than 3 months, the Libor Interest Date shall be the date falling
every 3 months after the beginning of such Libor Interest Period as well as the
last day of such Libor Interest Period;
“Libor Interest Period” means, with respect to any Libor Loan, the initial
period (subject to availability) of approximately 1 month (or longer whole
multiples of 1 month to and including 6 months as selected by the Borrower and
notified to the Bank by written notice) or such shorter or longer period as the
Bank in its sole discretion shall make available commencing on the date on which
such Libor Loan is made or another method of Borrowing is converted to a Libor
Loan, as the case may be, and thereafter, while such Libor Loan is outstanding,
each successive period (subject to availability) of 1 month (or longer whole
multiples of 1 month to and including 6 months, as selected by the Borrower and
notified to the Bank by written notice) commencing on the last day of the
immediately preceding Libor Interest Period;
“Loan Documents” means this agreement (as hereafter amended, supplemented or
restated from time to time), each document creating or stated to create security
for the Borrowings and all other agreements creating or which are stated to
create rights in favour of the Bank which are executed by the Borrower or the
Guarantor and are delivered to the Bank pursuant to this agreement or which are
executed by any other person granting security in favour of the Bank at the
request of the Borrower and are delivered to the Bank pursuant to this
agreement;



--------------------------------------------------------------------------------



“Maturity Date” means 2 years from the Term Date;
“Permitted Encumbrances” means, in respect of the Borrower or the Guarantor:
(i)
liens arising by operation of law (including, without limitation, liens for
taxes, assessments and governmental charges) for amounts not yet due or
delinquent, minor encumbrances on real property such as easements and rights of
way which do not materially detract from the value of such property, and
security given to municipalities and similar public authorities when required by
such authorities in connection with the operations of the Borrower or the
Guarantor, as the case may be, in the ordinary course of business;

(ii)
liens incurred in the ordinary course of the oil and gas business in respect of
the joint production and processing facilities and related production and
processing facilities, take or pay obligations under gas sales contracts,
pooling and unitization agreements and similar arrangements; provided such liens
do not materially reduce the value of the oil and gas properties affected by
such liens;

(iii)
any interest of a third party under any pooling, unit, development, farmout,
overriding royalty, net profits interest, carried interest, reversionary
interest or operating agreement affecting the oil and gas properties of the
Borrower or the Guarantor; provided such interest was in existence as of the
date of this agreement or does not materially detract from the value of such oil
and gas properties;

(iv)
any right of first refusal in effect on the date hereof in favour of any person
affecting all or any part of the oil and gas properties of the Borrower or the
Guarantor;

(v)
liens for penalties arising under non-participation provisions of operating
procedures and similar agreements as a consequence of the Borrower’s
non-participation in drilling or other exploratory or development operations;
provided such liens do not materially detract from the value of any Designated
Oil and Gas Property;

(vi)
liens incurred under contracts entered into in the ordinary course of business
for the sale of petroleum substances from the oil and gas properties of the
Borrower or the Guarantor; provided such liens arise under the contracts known
to the Bank as of the date of this agreement and




--------------------------------------------------------------------------------



related only to the right to take petroleum substances without payment
therefore;
(vii)
the terms and conditions of the documents of title affecting the oil and gas
properties of the Borrower or the Guarantor;

(viii)
liens arising in connection with workers’ compensation, unemployment insurance,
pension, employment or other social benefits laws or other regulations which are
not yet due or delinquent or the validity of which is being contested in good
faith;

(ix)
liens under or pursuant to any judgment rendered or claim filed which are or
will be appealed in good faith provided any execution thereof has been stayed;

(x)
liens arising by operation of law such as builder’s liens, carrier’s liens,
materialmen’s liens and other liens of a similar nature which relate to
obligations not due or delinquent;

(xi)
security granted in favour of the Bank; and

(xii)
such other encumbrances as may be approved by the Bank from time to time;

“Person” includes an individual, a partnership, a joint venture, a trust, an
unincorporated organization, a company, a corporation, an association, a
government or any department or agency thereof, and any other incorporated or
unincorporated entity;
“Potential Prior-Ranking Claims” means all amounts owing or required to be paid,
where the failure to pay any such amount could give rise to a claim pursuant to
any law, statute, regulation or otherwise, which ranks or is capable of ranking
in priority to the Bank’s security or otherwise in priority to any claim by the
Bank for repayment of any amounts owing under this agreement;
“REP” and “Royal Bank Prime” each means the annual rate of interest announced by
the Bank from time to time as being a reference rate then in effect for
determining interest rates on commercial loans made in Canadian currency in
Canada;
“RBUSBR” and “Royal Bank US Base Rate” each means the annual rate of interest
announced by the Bank from time to time as a reference rate then in effect for
determining interest rates on commercial loans made in US currency in Canada;



--------------------------------------------------------------------------------



“Release” includes discharge, spray, inject, inoculate, abandon, deposit, spill,
leak, seep, pour, emit, empty, throw, dump, place and exhaust, and when used as
a noun has a similar meaning;
“Revolving Period” means the period of time from the date of acceptance of this
agreement to and including the Term Date;
“Term Date” means April 30, 2007 or, if such date is extended pursuant to the
Extension of the Credit Facility section of this agreement, the date to which it
has been extended;
“Term Period” means the period of time commencing on the Term Date and ending on
the Maturity Date; and
“US” means United States of America.



--------------------------------------------------------------------------------







Schedule “B” to the agreement dated May 11, 2006, between Barnwell of Canada,
Limited, as Borrower, and Royal Bank of Canada, as the Bank.
NOTICE REQUIREMENTS
Notice Requirements for other than Libor Loans:
Amount
Prior Notice
Under $10,000,000, Canadian or US currency
By 10:00 a.m. on the day of Borrowing
$10,000,000 up to but not including $25,000,000, Canadian or US currency
By 10:00 a.m. 1 Business Day prior to the day of Borrowing
$25,000,000 up to but not including $50,000,000, Canadian or US currency
By 10:00 a.m. 2 Business Days prior to the day of Borrowing



Notice Requirements for Libor Loans:
Amount
Prior Notice
Under $10,000,000 in US currency or any Equivalent Amount in Eurocurrency and up
to 1 year rollovers
By 10:00 a.m. on the Interest Determination Date
$10,000,000 up to but not including $50,000,000 in US currency or any Equivalent
Amount in Eurocurrency and up to 1 year rollovers
By 10:00 a.m. 1 Business Day prior to the Interest Determination Date






--------------------------------------------------------------------------------





Schedule “C” to the agreement dated May 11, 2006, between Barnwell of Canada,
Limited, as Borrower, and Royal Bank of Canada, as the Bank.
BORROWING CONDITIONS
Borrowings made otherwise than by way of RBP Loans or RBUSBR Loans will be
subject to the following terms and conditions:
BAs:
(a)
BAs shall be issued and mature on a Business Day and shall be issued in minimum
face amounts of $500,000 or such larger amount as is a whole multiple of
$100,000 for terms of not less than 30 and not more than 180 days;

(b)
the Bank may, in its sole discretion, subject only to market availability,
refuse to accept the Borrower’s drafts or limit the amount of any BA issue at
any time and in such case the Bank shall make available to the Borrower a loan
at a rate equivalent to the BA rate as determined by the Bank;

(c)
notwithstanding any other provision of this agreement, the Borrower shall
indemnify the Bank against any loss, cost or expense incurred by the Bank if any
BA is repaid, prepaid, converted or cancelled other than on the maturity date of
such BA;

(d)
any BA issued under a term Credit Facility must have a maturity on or before the
maturity date of the term Credit Facility, unless otherwise agreed by the Bank;
and

(e)
prior to the issue of any BA the Borrower shall execute the Bank’s standard form
of undertaking and agreement in respect of BAs. If there is any inconsistency at
any time between the terms of this agreement and the terms of the Bank’s
standard form of undertaking and agreement, the terms of this agreement shall
govern.

LCs:
(a)
each LC shall expire on a Business Day and shall have a term of not more than
365 days;

(b)
at least 2 Business Days prior to the issue of an LC the Borrower shall execute
a duly authorized application with respect to such LC and each LC shall be
governed by the terms and conditions of the relevant application for such
instrument;




--------------------------------------------------------------------------------



(c)
an LC may not be revoked prior to its expiry date unless the consent of the
beneficiary of the LC has been obtained; and

(d)
if there is any inconsistency at any time between the terms of this agreement
and the terms of the application for LC, the terms of the application for LC
shall govern.

Libor Loans:
(a)
Libor Loans shall be issued and mature on a Business Day and shall be made in
minimum amounts of $1,000,000 in US currency or the Equivalent Amount in
Eurocurrency as selected by the Borrower and approved by the Bank for terms of
not less than 30 days and not more than 360 days;

(b)
if the Borrower fails to select and to notify the Bank of the Libor Interest
Period applicable to any Libor Loan, the Borrower shall be deemed to have
selected a 3 month Libor Interest Period;

(c)
the Borrower shalt indemnify and hold the Bank harmless against any loss, cost
or expense (including without limitation, any loss incurred by the Bank in
liquidating or redeploying deposits acquired to fund or maintain any Libor Loan)
incurred by the Bank as a result of:

(i)
repayments, prepayments, conversions, rollovers or cancellations of a Libor Loan
other than on the last day of the Libor Interest Period applicable to such Libor
Loan, or

(ii)
failure to draw down a Libor Loan on the first day of the Libor Interest Period
selected by the Borrower, and

(d)
if the Bank determines, which determination is final, conclusive and binding
upon the Borrower, that:

(i)
adequate and fair means do not exist for ascertaining the rate of interest on a
Libor Loan,

(ii)
the making or the continuance of a Libor Loan has become impracticable by reason
of circumstances which materially and adversely affect the London Interbank
Market,

(iii)
deposits in US currency (or other Eurocurrency selected) are not available to
the Bank in the London Interbank Market in sufficient amounts in the




--------------------------------------------------------------------------------



ordinary course of business for the applicable Libor Interest Period to make or
maintain a Libor Loan during such Libor Interest Period, or
(iv)
the cost to the Bank of making or maintaining a Libor Loan does not accurately
reflect the effective cost to the Bank thereof or the costs to the Bank are
increased or the income receivable by the Bank is reduced in respect of a Libor
Loan,

then the Bank shall promptly notify the Borrower of such determination and the
Borrower shall, prior to the next Interest Determination Date, notify the Bank
as to the basis of Borrowing it has selected in substitution for such Libor
Loan. If the Borrower does not so notify the Bank, such Libor Loan will
automatically be converted into an RBUSBR Loan on the expiry of the then current
Libor Interest Period.
Schedule “D” to the agreement dated May 11, 2006, between Barnwell of Canada,
Limited as Borrower, and Royal Bank of Canada, as the Bank.
COMPLIANCE CERTIFICATE
I ,     Russell M. Gifford    , the Vice President and CFO of Barnwell of
Canada, Limited (the “Borrower”) hereby certify as of May 11, 2006:
1.
I am familiar with and have examined the provisions of the amended and restated
letter loan agreement (the “Agreement”) dated May 11, 2006 between Barnwell of
Canada, Limited, as Borrower, and Royal Bank of Canada (the “Bank”), as the
Bank, and have made reasonable investigations of corporate records and inquiries
of other officers and senior personnel of the Borrower and Guarantor. Terms
defined in the Agreement have the same meanings when used in this certificate.

2.
The representations and warranties contained in the Agreement are true and
correct.

3.
No event or circumstance has occurred which constitutes or which, with the
giving of notice, lapse of time, or both, would constitute an Event of Default
under the Agreement and there is no reason to believe that during the next
fiscal quarter of the Borrower, any such event or circumstance will occur.

Dated this 11th day of May, 2006.
Per:
/s/ Russell M. Gifford
 
Name:
Russell M. Gifford
 
Title:
Vice President and Chief Financial Officer


